The Independence and Democracy Group has informed me that as of yesterday, 15 March 2006, it is made up of the following 22 Members.
Gerard Batten, Bastiaan Belder, Johannes Blokland, Godfrey Bloom, Jens-Peter Bonde, Graham Booth, Derek Roland Clark, Paul Marie Coûteaux, Nigel Farage, Hélène Goudin, Georgios Karatzaferis, Roger Knapman, Patrick Louis, Nils Lundgren, Michael Henry Nattrass, Kathy Sinnott, Jeffrey Titford, Philippe de Villiers, John Whittaker, Thomas Wise, Lars Wohlin and Vladimír Železný.
For this reason, as of the aforesaid date, the following Members are non-attached.
Umberto Bossi, Matteo Salvini, Mario Borghezio, Francesco Enrico Speroni, Dariusz Maciej Grabowski, Urszula Krupa, Bogdan Pęk, Mirosław Mariusz Piotrowski, Bogusław Rogalski, Witold Tomczak and Andrzej Tomasz Zapałowski.
Mr President, ladies and gentlemen, I simply ask that it be recorded in the Minutes that Mr Bossi, Mr Borghezio, Mr Speroni and Mr Salvini object to the entirely irregular procedure that has been followed with regard to the subject of the communication presented just now by the President. We have not been informed of any meeting. This decision by the Independence and Democracy Group is entirely unjustified and irregular, and therefore the communication presented this morning by the President must also be regarded as being based on an irregular and unjustified decision.
Many thanks. Your comments have been noted.
(Mr President, I am interrupting to request a change to the Minutes. I had omitted to sign the list of people present yesterday. I was there, of course, as is clear from the minutes of the voting session, and, indeed, I contributed to the debate on the Cottigny report. Thank you for noting that, Mr President.
Many thanks. Your comments have been noted.
Mr President, I wish to speak in relation to Rule 172, with regard to the Minutes of the previous sitting.
On Tuesday I presented a question to the Council on an issue which is extremely urgent for my region, the Canary Islands, relating to the humanitarian disasters involving immigrants, who are arriving in my region in their hundreds. I did not receive a reply − the Council replied to very few questions − but I expected at least to receive a written reply.
Today, Thursday, I have received the verbatim report: the reply does not appear there either and I have no way of knowing what that reply is, because Parliament’s services are not giving it to me.
I wished to protest at the delay in the operation of the services, because I believe that for urgent subjects, which is the purpose of these questions, the time between a question not being answered and the reply being received is too long, given that the written reply already exists.
I wished to register my protest and I hope to receive a written reply as soon as possible.
Many thanks. Your comments will be noted.
Mr President, ladies and gentlemen, with regard to the communication on my exclusion and that of other members of the Independence and Democracy Group, you replied that you were taking note of this matter and that it would be recorded in the Minutes. I consider that to be an unsatisfactory reply, however. Through the head of our delegation, Mr Borghezio, we pointed out some irregularities in the procedure of excluding Members from the group, and so I call on the presidency to verify whether they are in order. If the presidency determines that everything is in order, then I shall consider myself no longer attached. However, I should like the presidency to verify whether the correct procedures have been followed.
Thank you very much. We will consider this matter in a separate procedure.
The debate is closed.
The next item is the report (A6-0030/2006) by Mr Trakatellis, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a decision of the European Parliament and of the Council establishing a Programme of Community Action in the field of Health and Consumer Protection 2007-2013 – Health aspects [COM(2005)0115 – C6-0097/2005 – 2005/0042A(COD)].
. Mr President, I should like, first of all, to thank the rapporteur, Mr Trakatellis, for his excellent work in preparing this report. However, I should also like to thank the members of the two committees for their excellent work in studying and examining this programme. I am truly delighted at the large number of both speakers and proposals submitted on this programme. Similarly, I want to say as of now that I could not in fact, under different circumstances, disagree with the substance of the proposals made.
We may, as regards the split into two programmes, have different approaches, but the recommendations add to the actions under the programme, extend its scope and make it more effective, so that it covers more sectors. In addition – and this is equally important – not only is provision made for the resources sought by the Commission in order to support the programme, but also its budget has been further increased.
Unfortunately, however, under present circumstances – and I refer here in particular to economic circumstances – we must be careful and – to use a word which I do not particularly like – 'realistic'. The most serious issue which is pending at the moment is the closure of discussions on the financial perspective and Parliament has an important role to play here. At this point, I would highlight the support and positive positions of Parliament and the Commission on the financial strengthening of the programme.
It is a fact that, if the compromise achieved in the European Council in December is maintained, this will mean considerable cutbacks to the programme. President Barroso has already sent the relevant letter to President Borrell, in which he points out that, if the arrangement stays as it was in December, the health and consumer protection sector not only will not have sufficient resources, but also this sector will have fewer financial resources in 2007 than it had in 2006. In other words, there will be less money for the Europe of the 25 and 27 Member States than there was for the Europe of the 15. I believe, as President Barroso also points out in his letter, that this approach cannot be justified, especially at a time when we want to bring Europe close to its citizens. That is why President Borrell is asked for Parliament to make one more effort to cooperate in this sector.
The Commission proposal for the programme is also reflected in the relevant budget. If, however, the considerable reduction to which I referred earlier ultimately comes about, this will mean that numerous actions and numerous sectors of the proposal will have to be abandoned, because there is no point in allocating small amounts to numerous sectors in such a way that, in essence, no sector is supported effectively.
That is why the whole programme needs to be reassessed, priorities need to be set and the actions, initiatives and sectors covered need to be reduced considerably, so that we can cover effectively even just the few sectors selected.
Of course, I would like to hope that, in the debates which follow, this situation will be remedied and it will be understood that this was perhaps a mistake and that, given the huge political significance both of the issue of health and of the issue of consumer protection, even just some small amounts will at least be added to the programme.
As far as the question of splitting the programme is concerned, I understand the positions expressed. I know that both committees would prefer there to be separate programmes, I understand the arguments and I understand the concerns. We, however, continue in essence to consider that there are benefits if a joint programme is maintained. Better use can be made of resources. However, in all events, until the matter of the financial perspective has been cleared up, the Commission is not in a position to take a final decision on the extent to which it does or does not accept the split. That is why, at the present stage, the Commission will reject the amendments which promote the split into two programmes and, once we have the final outcome of the debate on the financial perspective, then we shall re-examine the matter. Parliament has made its position clear and we have noted that.
I will not go into other details due to lack of time. I had the pleasure of discussing the programme with the competent committee. I merely wish to emphasise, because there is no time and there are a great many amendments, that the Commission's position on each of the amendments will be circulated in writing and I would be obliged if it could be included in the Minutes of this debate(1). However, I would insist on the fact that the amendments which are being rejected are not being rejected due to disagreement in substance with their tenet. I would remind you, of course, that many of them are being accepted, but those which are being rejected are mainly not being accepted because of the need for there to be, on the one hand, some priorities within the framework of the financial situation and, on the other hand, because of issues of subsidiarity, in other words so that we do not intervene in the competences of the Member States and, of course, so that we do not overlap and do not repeat actions which are covered by other Community policies and actions.
To close, I should like to thank you once again and I shall follow the debate by the Members with a great deal of interest.
– Mr President, the problem of bird 'flu was – I am sure you will agree – an opportunity for the Union and the Member States to act in a coordinated and effective manner, by strengthening citizens' confidence and feeling of security. However, it also provided further proof of the value which Community action has in the field of public health.
That is why I consider the timing of this debate to be the right time to support the present report, including the increased financing which is the necessary basis for achieving the objectives, objectives which, like the basic lines of action, safeguard the continuation and, at the same time, the development of the previous programme. This is achieved by a combination of objectives and actions, such as the protection of citizens from health threats from physical, chemical or biological sources, infectious diseases and so forth. We need a common defence system and a coordinated response at European level for possible pandemics, as the topical issue of bird 'flu proves.
The promotion of policies which result in a healthier lifestyle – health determinants. We owe it to our children, to future generations, to work for the adoption of lifestyle standards, taking serious account of health determinants: proper eating habits, stopping smoking, social and economic conditions that do not result in excessive stress.
Disease prevention cannot but be based primarily on addressing health determinants which demonstrably affect physical and mental health.
Helping to reduce the incidence of morbidity and mortality for major diseases and injuries is a further line of action which also requires coordinated and joint action.
Improving the effectiveness and efficacy of health systems: we need to examine jointly the health systems of the Member States in order to safeguard their compatibility, as this will allow them to perform better for the citizens of Europe.
Better information and knowledge, on the one hand, in order to develop health and, on the other hand, in order to incorporate the objectives of policies applied in the health sectors in other policies must be available to everyone, both those employed in the health professions and simple citizens.
Better medical practice which not only constitutes the most effective means of combating diseases, but also restricts further losses to our health. It is obvious that the criterion for evaluating treatments cannot be the financial cost and must be effectiveness, which also works out cheaper in the long run.
In addition, emphasis is placed on actions such as the effect of the environment on health and the collection of data relating to low birth rates, low fertility and sterility, which are developing into a scourge for aging European communities, which are already under threat from the demographic problem. The collection of data and the development of strategies for patient mobility, the further development of the electronic health card, mechanisms for the promotion of organ transplants, cooperation between the Commission and the Member States and with international organisations such as the World Health Organisation and the European Centre for Disease Prevention and Control, are needed for there to be exchanges of opinions and for the promotion of health actions. The Member States are also being called on to play an important role, given that a large proportion of the data comes from them.
The element of coordination of the programme is, I think, material and instrumental to its success and certainly the open method of coordination can contribute to issues of subsidiarity through the strengthening of strategies in the health and healthcare sector, such as patient mobility.
Ladies and gentlemen, I could continue with an endless catalogue of prevention and care issues. However, I am certain that the need for a coordinated intervention that will combine joint action at European level with the facility and ability of the Member States to improve their efficiency now constitutes common ground. This truly ambitious aspiration is served by the proposed second programme. It is more integral and, given also the experience which we have acquired, I believe that it will return comparatively better results.
From this point of view, I believe that Amendment 64, which recommends a higher amount, because the programme is now fuller than and different from that tabled by the Commission, is needed because, without financing, the best programmes will not bring about any results. Consequently, as rapporteur, I cannot encourage you enough to vote in favour of Amendment 64 and I believe that, in doing so, you will send a message of decisiveness to the Council and a message of hope to the European citizens that we too really are concerned with and interested in the health of the citizens of Europe.
– Mr President, I wish to begin by thanking Mr Trakatellis on the sterling work he has done on the matter we are debating today. This is most certainly one of the areas for which real grass-roots support may be secured. There is a lot of talk about there being a rather defensive approach to European cooperation at the moment, especially after the votes in the Netherlands and France on the Constitutional Treaty. All investigations show, however, that it is very difficult to find grass-roots opposition to cross-border cooperation on precisely the areas we are debating today. It is, of course, therefore also important for me to emphasise that we support the work done so far. We support the attempt to split the two programmes up, and we are in favour of securing as substantial funding for the programmes as it is reasonably possible to obtain.
I would particularly emphasise that the report includes a proposal from the Committee on Budgets, designed to ensure that the Commission can grant core funding on a two-year basis by means of network partnership conventions. The idea is to make sure that as few resources as possible are expended on bureaucracy and that most go into increased efforts in those areas about which we are in agreement. With that, I should like once again to thank Mr Trakatellis for his considerable efforts. I hope that we really will succeed in sending a clear signal to Europeans that the EU can make a difference of benefit to us all in this area.
. Mr President, I warmly commend my colleague’s report and indeed I welcome what he and the Commissioner said in their opening statements about the budget. I think that is something Parliament needs to listen to. At the moment we have an absurd budget of 0.15 cents per EU citizen – that is the total we spend each year on health in this European Union – and yet we have so many health threats, health challenges and health opportunities.
This week I met with iatrogenic patients. The Commissioner and my honourable friend the rapporteur will understand what that means, because it is Greek, but for other colleagues it means patients who have suffered severe disability or severe health problems as a result of accidents in hospital. It is one of the patient-safety issues on our agenda and was rightly put there during the British Presidency.
We face the challenge of an ageing population, with people living longer – mainly healthy – lives, but then becoming frail in older age and facing all the neuro-degenerative disease challenges that brings. We now have a drugs bill for Parkinson’s disease higher than the drugs bill for cancer.
We need to raise standards, and we raise standards in the European Union by describing good standards, not prescribing them. That is the way forward; it is not very expensive; we have done it on cancer screening, starting with the Irish Presidency and continuing with the Austrian Presidency. We are calling for that on diabetes, particularly type 2 diabetes, and the Commission itself is calling for something along those lines for mental health, one of the biggest challenges of our time. One in three of us will probably, at some point in our lives, have cause for concern, and indeed thanks are due if we have managed to make headway in that field.
But the budget is a concern. One of the greatest threats at the moment is the flu pandemic. One of the greatest needs is the establishment of the effective running of the European Centre for Disease Control. One of the problems, as we have heard directly from that board, is that it is under-resourced, under-financed and will not be able to do its job properly if the pandemic hits in the coming months, or even years. That must be a priority for us, but it must not be a priority which destroys the rest of our health work. We must devote time and energy and some resources to getting right the opportunities that are coming through the European courts for patient mobility. We need to concentrate on all those ranges of disease where there is public concern, whether it is heart or respiratory, rheumatological or brain disease.
We also need to think of the entire range of medical science, including those newest areas, like complementary medicine, which can play their part. I recently benefited from a course of acupuncture to remove the pain of sciatica and can guarantee and vouch for the effectiveness of at least one type of complementary treatment. I also commend that element of this report to the House.
. Mr President, firstly I want to join those who are congratulating Mr Trakatellis for his work and for the open and cooperative way in which he has conducted the drafting of this report.
We all know that the EU has limited powers and limited resources, maybe even smaller resources than we would hope, to carry out work in field of health. It is, therefore, important that we focus our work on areas where the EU can add value and make a real difference. That is why the PSE Group has tried to ensure that we have real focus in the health programme.
We need a health programme that forms part of a health strategy for the European Union. At the moment we have a lot of ad-hoc initiatives, often coming from Presidencies, on this or that condition. That is not good enough: we need a strategy and we need to define what the strategy should cover. For my part I say it should include trans-border health threats; we have heard about those, we know about the flu pandemic. Secondly, it should include patient health mobility issues: with more and more people travelling, we have got to get the health card right. I get a lot of casework from people who still have problems with their health card. Then there are people travelling, who want health care abroad with the E112. We have to stop letting the Court make the rules about healthcare; the legislators have to make the healthcare rules. Thirdly, there is the area of cooperation, of exchange of good practice on tackling health determinants. As Mr Trakatellis said, that is extremely important. We get a lot of lobbying on this from organisations asking us to include in the programme actions on one or other disease or condition. The PSE Group does not support including a list of conditions in the report, because we feel we should be focusing on the health determinants. We do not want to create a hierarchy of diseases and conditions, because many of these diseases and conditions are terrible for those who have them.
Keeping this sharp focus on health in the health programme is not going to be easy. We need only look at the number of amendments tabled for plenary – nearly 200 – and at the many competing demands that are being made. However, unless we have focus in the programme, unless we can show that the EU is adding value and not just making a series of declarations at summits or conferences, it will be very difficult to convince the Council and the public of the need for an increased budget.
So, it is over to the Commission. I hope it will come forward with a health strategy, I hope we will have focus in a future health programme. We will be voting for Amendment 64; we think it is very important to send a signal that healthcare matters. We know the public is sceptical about Europe, but if people see us acting on things they care about, they might feel friendlier towards Europe.
I very much hope we will defend a good budget but also keep an eye on focus in the programme.
. Mr President, Commissioner, ladies and gentlemen, health policy falls essentially within the competence of the Member States. There is a good reason for that. Health systems are paid for out of contributions and taxes, and the various systems are geared to specific needs. Moreover, the principle of subsidiarity applies for the field of health services and medical care.
Article 152 of the EU Treaty requires Member States to ensure a high level of health protection. The EU can also take measures in support of Member States’ policies. I sometimes get the impression that the Commission and some of our fellow Members, too, would prefer to compete with national policies on health. We have the same problem with health policy as also constantly recurs in other fields: Europe is suffering from being unable to do the important things it ought to be concerned with. The upshot is that the EU embraces many areas of policy which, if in doubt, would be better dealt with by the Member States and interferes assiduously in their affairs.
That does not of course mean that Europe should keep its hands off health policy. Rather, the EU must concentrate on things that have real European added value, and here I can pick up directly what the previous speaker was saying: Europe should take action primarily on cross-border questions that one Member State is unable to deal with alone. Top priority must be given to improving the exchange of information and to closer cooperation in coordinating the fight against epidemics and infectious diseases. The health risks resulting from bird flu show the urgency of cross-border coordination of measures.
The same goes for HIV and Aids, a major problem in the new Member States in particular, and one which is increasingly being forgotten and neglected even though infection rates are rising.
The EU should set stronger priorities for fighting disease. My group has tabled amendments on this, for which I would again like to canvas your support. The focus should be on the most important widespread diseases, such as diabetes, cancer and cardiovascular diseases; that is where the EU’s measures and scarce resources must be concentrated.
We should not take it upon ourselves to make a shopping list. In Committee, we discussed at length what diseases and what preventive measures should have priority in the action programme. Let us be consistent in our demands here. Parliament’s December 2005 resolution on the work programme calls explicitly for measures to combat diabetes, cancer and cardiovascular diseases. The terms of the proposal for the Commission action programme were too general, too broad. It is time for us to set political priorities and concentrate on the most widespread diseases.
I would also like to say a few words about the budget and the funding of NGOs. My Group supports the rapporteur’s proposal that the budget for the action programme be increased to EUR 1.2 billion. If we are serious about the priorities we are setting with this programme, we will of course need the resources to match. Patients’ associations and non-governmental organisations are playing an increasingly important role, which justifies them receiving EU support. When funding NGOs, however, we must ensure there are strict criteria and transparency. It cannot be acceptable that some organisations – as happens in the environmental field – are so lavishly endowed that they can pay for Brussels offices as though they were subsidiaries of the EU Commission.
. Mr President, the Group of the Greens/European Free Alliance quite clearly supports an independent, well-funded health programme.
Health heads the European public’s wish list, and we must give a very clear sign today that health policy is also a priority for us in the European Parliament, in the European Union, too. Services and systems are of course organised at national level, but we must discuss the objectives of health policy internationally and jointly in Europe. If a billion euros a year are spent subsidising tobacco, then health policy must be worth the same amount.
On the financing of NGOs, we in the Group of the Greens are quite clear that only NGOs that are independent of industry should be funded. Sadly, we have a very large number of NGOs that are in the pay of the pharmaceutical industry and are its mouthpiece, their only purpose being to advertise over-expensive medicines. That is not what we want. We want to support NGOs that are independent. And, Mr Krahmer, it is a contradiction to say they must not get state funding as well. What else are they to get? Are they really to be financed by the pharmaceutical industry and kept on a leash? We do not want that! Of course these NGOs also need funding to pay for their public relations work.
Support for complementary and alternative medicine is quite central for us. I am pleased that there have already been positive experiences with it. We have millions of people in the European Union who have had very positive experiences with complementary and alternative medicine, not forgetting environmental medicine. It is therefore discriminatory of the European Union to pay no attention to this field of medicine, which does not yet have even a shadowy existence.
If the Commission is serious when it proclaims in Lisbon that we are an innovative society, then we must use the knowledge and innovation of alternative and complementary medicine, develop it and make it available to the people of the European Union. That is really quite central and I think the Commission has staked far too much on the interests of the big pharmaceutical companies alone with its demand for blockbuster drugs. That cannot be allowed to continue. We must not go in for covert industrial and pharmaceutical research here, but our aim must be to really get innovation moving. Complementary and alternative medicine must of course have its place there.
My final point is this. We all again expressly ask that there really should be no discrimination, no genetic selection. We would therefore like to press Mr Trakatellis once again to accept our amendment as an additional clause in which we quite clearly say: work in this field should only continue postnatally and only where therapies are also available.
. – Mr President, ladies and gentlemen, Mr Trakatellis, I must congratulate you on the truly excellent job which you have done on such a complicated issue and agree with you on many counts, especially as regards the increase in the financing framework for the programme.
Nonetheless, I cannot agree with your wish that certain diseases, which are the big killers, should not be named and certainly they are not shopping lists, as Mr Krahmer said.
Cancer: one in four deaths is due to cancer. One in three European citizens will suffer from some form of cancer during their lifetime.
Cardiac diseases: first cause of death.
Rheumatism: over 150 diseases and syndromes. One in five Europeans are in permanent therapy for rheumatism or arthritis. Rheumatism is the second most frequent cause of visits to the doctor. In most countries, 20% of primary care is for people suffering from rheumatism. Then there are other diseases, such as diabetes and mental illness.
Given that the diseases which I have mentioned affect such a large proportion of the European population, and are so directly linked to the quality of life of Europeans, I am of the opinion that they should be included by name in the programme in question. Consequently, I have tabled the relevant amendment on behalf of my group – Amendment 156 – which I should like to ask you to support.
It is a fact that the rich members of our society enjoy direct and easy access, not only as regards information on health matters, but also as regards access to health services. They are well informed of the dangers and threats as regards health matters and have the facility to consult doctors regularly and in time.
By contrast, those in financial difficulty do not have direct and easy access to information and it is almost certain that they will have to wait a long time for medical care. Consequently, we need to make a huge effort to include the needs of these groups and the organisations that represent them in our health systems. We must take account of their experiences, so that we can create specially designed health systems which meet the needs of the Europeans who are victims of discrimination and receive poor treatment. That is why the relevant amendment has been tabled – Amendment 157 – which I again call on you to support and, to close, I wish once again to congratulate Mr Trakatellis on the truly excellent job he has done.
. Mr President, first of all, I should like to thank Mr Trakatellis for his work on this dossier. His commitment to improving public health in Europe is commendable. Whilst I can support the gist of the report, I should nevertheless like to make three observations.
Firstly, with regard to the budget, Amendment 64 increases it substantially, albeit only indicatively. In my view, this amendment does not belong in this report, since the level of the budget is not decided upon today, but depends on the outcome of the negotiations on financial perspectives.
Secondly, I should like to speak out in favour of Amendment 148 of the Group of the European People’s Party (Christian Democrats) and European Democrats. Genetic screening can be a valuable addition to the present diagnostic techniques, but only if it is used in an ethically responsible manner. We must, for example, prevent insurance companies from excluding certain people from their policies on the basis of genetic profiling.
Lastly, I should like to draw the Commissioner’s attention to the very bureaucratic manner in which the research budget is now shared out. It has come to my notice that a single application can cost as much as a few thousand euros. Also, applicants are left in the dark as to the criteria on which basis they will eventually be tested and as to the basis on which applications can be granted or turned down. Moreover, whilst the Commission is very strict on the applicants when they exceed deadlines, there are no repercussions when the Commission postpones a decision. Needless to say, this leads to much frustration.
I suggest we introduce a preliminary procedure in which applications are tested on a limited number of points. Full applications would then be requested only of the projects that have real chances of success. This will reduce the work pressure in the Commission and can also considerably reduce the burden on the part of the applicants. I should like to hear a reaction from the Commissioner on this.
. Mr President, public health in each country is crucial to the citizens and is clearly a matter for each Member State. One of the great advantages, however, of being a Member State of the European Union is having access to other Member States’ cooperation and knowledge base. It matters in any field and, in this case, if public health, by reason of its scale or effects, can be better achieved through the cooperation of Member States, then this should be encouraged.
The Irish Government continues to aim for top-quality healthcare for its citizens, including appropriate, prompt and safe healthcare in the right setting: healthcare provided in a way that is fair to patients, taxpayers and health professionals. It aims to provide professional staff ready for the job, training, equipment and support for promoting healthier living in a healthier environment.
In this age, in Ireland and across the European Union, we have major health challenges to tackle: cardiovascular disease, neuropsychiatric disorders, cancer, digestive diseases, respiratory diseases, sense organ disorders, obesity and diabetes, to mention a few. No one country can tackle this alone. The European Union, through the experience of its Member States and experts and by virtue of this proposal, which has been greatly improved by the Committee on the Environment, Public Health and Food Safety, is rising to the challenge of assisting Member States in public health. I also wish to compliment Mr Trakatellis on his contribution in this report.
Communications, education, access to modern methods, application of sound medical advice and bridging gaps in the issue of public health at Member State level are vital.
Further, and more specifically, I welcome the amendments regarding the inclusion of alternative medicine in the programme. Better knowledge about complementary and alternative medicine can provide an important contribution to the ability of citizens to make better informed and responsible choices regarding their health.
Mr President, many of the diseases that people in Europe suffer from today are more or less directly related to our lifestyle. One only has to think, for example, of the increase in nutrition-related diseases or in those caused by lack of exercise. The approach of promoting strategies for a healthier lifestyle is therefore certainly an important one. Their success will be doubtful, however, if some EUR 1.4 billion are put into an information system on health issues that serves only to exchange health reports. Most of the diseases people suffer from, even here in Europe, are not caused by a lack of available information.
The truth is that health starts with your attitude to life. Every child knows that people who take plenty of exercise and eat sparingly but naturally stay healthier. People have known for a long time what is harmful to health without it being written on cigarette packets, beer and wine, sweets or finished products; that is imposing on people and taking decisions for them, when they want to make their own judgments.
Such supposedly deterrent measures are of doubtful success and I do not believe the public wants them. As you may know, 66% of respondents in a survey were in favour of promoting health-conscious behaviour, by discounting insurance contributions for having regular medical check-ups, for example. We ought to move more in that promising direction. What is more, one thing is perfectly clear: preventing disease would also reduce the financial burden on our health system.
Mr President, good health is always at the top of the European public’s wish list. If Europe can contribute to this, then that is very legitimate, and that is, in fact, what we have to do, for the Treaty requires of us that we guarantee a high level of public health.
I should like to congratulate the rapporteur on the programme. He has been open to the justified wishes of his fellow Members, and the Commission has tabled a sound programme, which Parliament did, however, tweak in a few areas. If I may start with one of those improvements, it is now expressly stipulated that the Member States must cooperate in making the purchase and supply of health care easier.
I come from a border region with university hospitals in Maastricht, Liège and Aachen. Standing on top of the Vaalser Berg – which stands just over 300 m tall, so we Limburgers call it a mountain – you can almost make out the three academic top hospitals. Surely it would make sense, also putting cost before benefit, if those regions joined forces, thus making sure that those top facilities did not grind to a standstill, and costing us all a great deal of money.
I am therefore pleased with the extended programme that included those cross-border options. That is the first point I wanted to make. The second point is about health systems that are under pressure everywhere, partly due to demography and partly because we need more, and also often therefore more expensive, facilities. Every Member State is adapting their care systems. Why do we need to re-invent the wheel everywhere? Why can we not learn from each other? Attention should go to that area too.
With regard to funding, cost must go before benefit. With bird flu, it is not if, but a matter of when. When I see – and Mr Bowis has echoed this sentiment – that the management team in Stockholm for contagious diseases asserts that ‘it cannot function at a time when a disaster of that kind strikes’, then I think we have to draw up fresh agreements with each other, and I hope that is exactly what the Commission will do.
I also believe it to be important that this programme should extend into complementary alternative care and provision, and that more should be done for diseases such as cancer, diabetes and Parkinson’s.
– Mr President, allow me to congratulate Mr Trakatellis on his willingness to cooperate.
The Community action plan in the field of health is an important text, in that it aims to safeguard effective prevention, improved health services and a better quality of life for everyone, something that is our primary political objective.
The basic priority of the programme is to combat inequalities in health by strengthening existing networks in the field of public health.
As far as people with disabilities are concerned, we need to take account of the fact that a disability is not an illness or an inability; it is a different state of health that needs to be taken into account when processing and applying all Community policies and programmes. It is hugely important to develop strategies and exchange best practices in the aim of promoting the health of people with disabilities and providing reliable information in forms accessible to the disabled, who are one of the target groups of the programme. We also need to safeguard equal access to the corresponding medical and pharmaceutical systems.
Another basic priority is to safeguard the added value of Community actions in relation to national actions for health, in order to strengthen transnational cooperation in innovative sectors, such as telematics in medicine. For people with disabilities, these actions can forge new paths which will allow them to seek improved quality of life and timely and suitable access to health services while, at the same time, they will help to rationalise spending in the field of health.
Mr President, ladies and gentlemen, first of all I would like to congratulate my colleague, Mr Trakatellis, on his fine report. In the Commission’s new Community action programme in the field of health and consumer protection for 2007–2013 the Commission has emphasised the European Union’s important role in reducing the number of illnesses, that is – and I would emphasise this – in the field of serious diseases. Cardiovascular diseases, as we all know, are without a shadow of a doubt one of the main causes of death in Europe. Each year two million European Union residents die as a direct result of these diseases. The decisions taken by the Council during the Irish Presidency were – and continue to be – a good start in our efforts to prevent cardiovascular diseases. I therefore believe, like many others of my colleagues here, that in this legislative document cardiovascular diseases ought definitely to be mentioned too. We should call a spade a spade. I would therefore like to call on my fellow Members to support Amendments 142 and 143, which make it clear what can be considered to be the main diseases in Europe, against which we must work together by putting in place prevention, screening and treatment. Thank you, Mr President.
Mr President, I warmly welcome Mr Trakatellis’s report. I thank and congratulate him for his excellent work on it. I also want to add my voice to those who deplore the reduced funding for the area concerned. My group will support Amendment 64. In fact my group originally proposed an even higher level of funding, as you may recall.
I should like to highlight, once again, one of the key issues that has already been raised and on which my group has tabled an amendment, namely the contribution of complementary and alternative medicine. Over 100 million EU citizens are already using complementary medicine and its popularity is growing rapidly. Improving people’s knowledge about complementary and alternative medicine can be an important way of enabling them to make more responsible and better informed choices about their health. Therefore, I believe it is vital that we bring that area of medicine out of the ghetto and into the mainstream and recognise the very real benefits it can bring.
Heightened public awareness of the dangers of chemicals in the food chain, growing resistance to antibiotics through over-use and concern about the side-effects of some conventional drugs are all contributing to a massive re-think about the way we live and how we seek to regain our health. Complementary medicines with a holistic and person-centred approach are attracting an ever-widening public. It is important to acknowledge that as a phenomenon. Yet there is still a huge disparity between public demand for those medicines and the negligible amount of funding for research in that field. It is vital that we close that gap.
I strongly support those amendments which refer to the seriousness of environmental pollution as a risk to health and a major source of concern for European citizens. That needs to be addressed urgently as part of a preventive healthcare strategy.
As Mrs Breyer has already set out, our group believes that the participation of civil society is vitally important to the formulation and implementation of European health policy. I welcome the proposed increase in funding to enable its greater involvement, as I do the criteria outlined in Amendment 53, which makes clear the need for independence from industry, commercial and business interests.
Amendment 141, by the Liberals, however, muddies the water and takes away precisely the legal certainty that Amendment 53 sets out. For that reason I would urge colleagues to reject it.
Mr President, current fears regarding any possible mutation of bird flu means that the public is aware of the need for a joined-up strategy in relation to communicable diseases. At the same time, we need to recognise that non-communicable diseases are by far the greatest causes of the burden of disease and we need to put our resources where they will be most effective.
I also ask the House to support the amendment that calls for the involvement of disadvantaged communities in the shaping of future health policies. We cannot hope to tackle the inequalities in health without the active input of those whose life experience makes them experts in this field.
I also support the inclusion of complementary and alternative medicine in the action supported by the programme and I strongly support health as a separate programme from consumer protection.
The Community action programme in health has the potential to support the mainstreaming of health in all Community policies. The EU is in a unique position to complement the work undertaken in Member States, to study the impact of other policies on health, to promote access to information, to improve the early detection evaluation and communication of risks and to make recommendations on best practice.
– Mr President, as a doctor I would like to draw particular attention to the fact that modern science is seeking the psychological basis of the majority of diseases defined as psychosomatic, ranging from obesity to circulatory problems and high blood pressure, as well as autoimmune diseases and tumours, and that a knowledge-based society, and particularly the legislators in the European Union, should be informed of this.
Community polities can also play an important role in the prevention of diseases and the protection of public health, not just in respect of those diseases defined as diseases of civilisation, but also of mental illness. There does, however, need to be a change in lifestyle from a liberal model that does not observe any ethical principles, to a lifestyle based on ethical and moral values, as mental order and mental integration help to prevent personal underdevelopment due to mental illness and all forms of dependence, including nicotine, alcohol and drug addiction and other self-destructive forms of addiction.
Vast financial resources are being poured merely into remedying the effects of such dependence, but these are simply wasted due to the lack of legal restrictions. There is a similar problem with consumer protection, which is sometimes nothing but high-sounding phrases because of the predominance of wealthy monopolies on the market which look after their own interests and pour vast resources into advertising. The flood of such manipulative information should be countered, at the very least by ensuring that EU slogans about protecting basic rights become a reality.
Ladies and gentlemen, I too would like to thank Mr Trakatellis for an excellent report. I fully support his idea of splitting it into two parts, one dealing with health promotion and the other with promoting consumer protection in 2007–2013. I too have contributed several amendments to this report, and I am glad that some of them have been adopted, in particular the amendment concerning the new Member States, which is the most important one to me.
There are some striking differences between the healthcare systems of the EU Member States. The new Member States seem to be in an inferior position in this regard, as they face major healthcare challenges and have little funding available for improving the situation. Insufficient spending on healthcare is a major obstacle to the development of these states and to the growth of the European Union as a whole. It is necessary to increase awareness of the possibility of financing healthcare programmes from EU structural funds. For the new Member States, this information could be a source of hope, providing an opportunity to raise the quality of services.
It is unfortunate that, in accordance with the subsidiarity principle, the healthcare sector does not fall under the purview of the European Union and is therefore subject to national legislation. I appreciate the effort to include the protection of patient safety in the report. The difficulties faced by EU citizens in accessing healthcare services while abroad constitute an obstacle to free movement. It is necessary to define more clearly the ambiguous regulations on reimbursements for medical services, as European citizens are finding the present-day provisions and rulings of the European Court of Justice unclear and difficult to understand. It might benefit patients if a database were to be set up with information on healthcare service providers in the other Member States. It would definitely improve the situation for patients, and would possibly eliminate long waiting lists for some services.
The mass media are also in a position to contribute to improving the health status of the population. It would be a good idea to replace various ‘reality shows’ with programmes that use an attractive format to highlight nutrition-related issues, the neglect of which may ultimately contribute to the onset of obesity, cardiovascular disease and cancer. Encouraging the mass media to focus on healthcare issues is also important in terms of state security at the moment, because of the threat of possible attacks in the form of bioterrorism. In case of an epidemic, the public would be better informed about the basic strategies for containing the spread of disease. It is necessary to focus more and allocate larger budgets to healthcare, as we know that it will be impossible to attain the Lisbon Strategy goals without having a healthy population.
– Mr President, Commissioner, ladies and gentlemen, first of all I would like to extend my sincere thanks to Mr Trakatellis for the excellent cooperation and his excellent report.
The three common core EU policy objectives in the fields of health and consumer protection are clearly brought out: to protect the public from risks and hazards over which the individual has no control and which cannot be effectively or completely dealt with by individual Member States. The focus is quite clear. Strengthening people’s ability to make decisions affecting their health – in this connection, a Commission initiative aimed at reducing the restrictions in the pharmaceutical industry’s information policy is also commendable. Thirdly, the incorporation of health policy into the other areas of Community policy.
In the field of health, this report introduces three new core subjects that relate to the new challenges of our time: the response to threats – taking as an example the epidemics that are at present very much in our minds with bird flu. Secondly, the prevention of diseases and patterns of behaviour – citing here only smoking, obesity, addictions and lack of exercise as examples. Thirdly, the necessary cooperation between national health authorities, where there is surely still room for improvement at many levels. I see no undermining of subsidiarity here, but on the contrary greater cooperation, effects of synergy and a strengthening of subsidiarity.
I believe the separation into consumer protection and health protection to be important and correct, since they are two fields of policy with different bases in law, which means they also entail different EU powers within the Community. Personally, I find all that we are wanting to do with 1.5 billion in seven years astonishing. I hope that a lot of it will be achieved. Let us only bear in mind that statutory social insurance has a turnover of EUR 180 billion a year in the Federal Republic of Germany alone.
I support Amendment 64 on expanding the financial framework. I believe it is the minimum if we are to do any meaningful work at all. Compared to what the Community spends in seven years on subsidising the cultivation of tobacco, this amount is still vanishingly small. It amounts to only about one fifth of tobacco subsidies.
We certainly cannot satisfy every desire of Europe’s citizens and institutions in a framework programme. We have tried to be as fair and balanced as possible. I see this as a great opportunity to take Europe a bit further into the midst of the citizens again through joint public relations work.
Mr President, Commissioner, ladies and gentlemen, first of all, I should like to extend warm congratulations to Mr Trakatellis. His expertise on health is a considerable asset to our debate. Health is an important political topic, but is, first and foremost, a national concern. It is justified that Europe should devote attention to health, but Europe should only stir into action if there is a clearly added value to be had. Nevertheless, Commissioner, I expect a great deal from your policy.
First of all, I hope that you will actively encourage your fellow-Commissioners to adopt healthy policies. Have a look at agricultural subsidies through the eyes of health. Should we really continue to subsidise fat, sugar and tobacco? I would prefer us to opt in favour of vegetables and fruit. Alternatively, Commissioner, I invite you to plant yourself in the middle of the scrap between DG Industry and DG Environment on air quality, chemicals and plead strongly in favour of health. This will not cost any money and is one of the biggest favours you can do the European citizens.
Secondly, I would urge you to engage in the battle against inequality, and I would echo what Mrs Belohorská said in this connection. Access to adequate treatment for the citizens of Europe is very lopsided. Cancer patients have considerably higher chances of survival in some countries than in others. Methods of treatment differ, access to health is unequal. The patients’ knowledge of their diseases differs in each country. Prevention does not have the attention it deserves in all countries.
I would invite the Commissioner to pool knowledge. Member States, hospitals, patient associations and treatment providers can all learn from each other. Combine prevention and treatment. I would urge you, above all, not to collate statistics on the general health situation, but rather collect very practical information on the most important diseases, including cancer, rheumatism, diabetes, lung disorders and naturally heart and vascular diseases, and then assess where improvements can be made. You may be able to set up knowledge centres and networks that can be a valuable source of information for the treatment provider and patient alike. In that way, the European Union can make a worthwhile contribution.
I would finally like to urge you all to sign Declaration No. 1, which is about diabetes, and has been tabled by various Members of this House. We already have 260 signatures, and we need 80 more, so please let us have yours.
Mr President, Commissioner, health and consumer protection are two fields − as is shown repeatedly by each successive Eurobarometer − for which the people demand more of Europe, and therefore I must thank our two rapporteurs, Mr Trakatellis and, for this afternoon, Mrs Thyssen, who had the good sense to propose to us the splitting of the two programmes.
Having made this opening remark, I should like to join all those who are with Mr Trakatellis, with you, Commissioner, and with a number of others, who have expressed their support for an ambitious Health programme, even though, as we well know, we will not obtain the billion and a half euros we asked for, and will not reach that very symbolic threshold of the percentage of the European budget. Ultimately, then, we shall have to make cuts, painful sacrifices. That is why I believe it is important to concentrate our efforts on the five to seven diseases that are the main causes of mortality in Europe. We must, therefore, take into account what the WHO tells us and support Amendment 142, proposed by the Group of the Alliance of Liberals and Democrats for Europe, and not be afraid to specify certain diseases and work twice as hard at the prevention, for example, of cardio-vascular diseases and various cancers, because being ambitious does not mean trying to do too many things at once.
Our citizens want Europe to be effective and transparent. We must not fail them by spreading resources too thinly. They are asking us also to be responsive and to reassure them, especially today. It would not be right, therefore, to leave the European Centre for Disease Prevention and Control in Stockholm without a decent budget. Let us remember, after all, that it was launched in 2005 following the lightning spread of SARS two years ago. It is therefore very much in our interest to see the ECDC fulfil its purpose now that avian influenza has arrived in our continent.
So, in conclusion, Commissioner, I have a question for you and, likewise, for the Council. How are you going to fund the health and environment action plan and reconcile it with this new public health programme? Europe must, we know, equip itself with the means of combating environmental pollution, which affects the most vulnerable among us, pregnant women and children. Protecting the very youngest among us is also the way to give every chance to the Europe of tomorrow.
Mr President, I should like to thank both Mr Trakatellis and Mr Kyprianou, who have done a sterling job. We are, however, in an absurd situation in which we spend five times more money on tobacco subsidies than on promoting public health, that is to say five times more money on ruining people’s health than on improving it.
What I like is the fact that this report focuses on preventive work. Resources are so limited that they are only sufficient for the purposes of cooperation, sharing good examples and disseminating information. However, it is at national level that the big money is to be found and where the bulk of the work will take place. What I think is good about the European Parliament’s changes is Amendment 53, the importance of which I want to emphasise. Since there is so little money, it should not go to organisations that lobby, openly or otherwise, on behalf of the pharmaceutical industry. It is good that there would be careful monitoring to ensure that that did not happen.
We have not so far mentioned Amendments 92 and 144, which deal with gender equality. I think that this is an important aspect, which we must consider. Too large a portion of the available money goes to men and men’s health care and too little to women’s health care. However, it is in the relationship between public health and trade that Europe can make the biggest contribution in this area. The Treaty’s articles on public health are scarcely applied at all to trade policy. Where is the health dimension in alcohol policy? The same applies to chemicals and pesticides. It is in these areas that the really big efforts must be made.
Commissioner, you can make an initial contribution to bringing about that more comprehensive view by not approving the eight new pesticides that are coming on the scene and that are biopersistent, endocrine disruptive and class 2 carcinogenic – a wordy enumeration of the perfect reasons for banning chemicals. You can take the opportunity to do so now.
Mr President, I congratulate Mr Trakatellis on the report. It is important to reaffirm that health is a national competence. However, it is appropriate for the EU to encourage health-promoting lifestyles and at least require minimum health service standards in the various countries. That is especially so in a country like mine, Ireland, which has the strongest economy in Europe while its health service is inadequate and people are put at risk because they cannot get the basic health services they need.
Diabetes is a good example of a disease that is under-funded in my wealthy constituency. We have half a diabetic nurse post to cater for 250 people, when there should be one for 50 people in order to be effective. Other experiences in the Irish health system have informed my reading of this report. On human organs, tissue and blood, I will request an oral amendment to include the concept of traceability. Our hepatitis C scandals in Ireland illustrated the medical dangers of not being able to trace sources of contamination. In the Irish organ retention scandal, dead children were routinely stripped of organs without the knowledge or consent of their families, illustrating the ethical necessity of traceability to ensure that human products are obtained legitimately.
To conclude, Europe has a role to play in promoting health. However, I do not think EU funds should be used to promote profit-making health industries; they have plenty of funds to promote themselves.
– I warmly applaud the work that Mr Trakatellis, rapporteur and Group of the European People’s Party (Christian Democrats) and European Democrats member, has devoted to preparing this report, in which Parliament has had its say. The citizens and healthcare professionals also welcome the new action plan before us in this debate. Most importantly, according to the report, politicians and healthcare managers will work together to mark out the path for solving problems that cut across Member State borders. The report paves the way for a modern strategy, especially as regards the coordination of activities, but unfortunately, after the Council radically amended the EU budget, this is not accompanied by adequate funding from European sources. Much remains for the Union to do, and in particular those tasks that individual Member States are not capable of accomplishing themselves. This is not only a matter of combating serious infectious diseases that cut across borders, such as AIDS and influenza, but also of combating the spread of drug addiction and lifestyle diseases. The European Centre for Disease Prevention and Control was set up for this very purpose, in conjunction with the national reference laboratories. Budget cuts are not good news and are indicative of shortcomings in the priorities of the EU’s political elite and of some MEPs.
I should at this point like to highlight a further problem. Modern medicine provides people with a longer, higher-quality life, but this comes at an ever-higher cost – some 60 to 90% of the public purse. The higher the proportion of Community funding for healthcare services, the less responsibility individual citizens take for their health. It is also the case that the more the state regulates, the further the law reduces personal responsibility on the part of individuals. Evidence of this can be found in countries that experienced centrally run and completely regulated healthcare, in which decisions on patients’ health, prevention and treatment – and in turn on the cost of that treatment – were taken without the patient being involved. Although specific reforms have been made, they have brought about a less effective system and more expensive services; old ideas and habits die hard among patients, doctors and politicians. I should therefore like to say that programmes intended to help health service clients to be better informed, and to help system compatibility, should not under any circumstances be cut. These resources pay for themselves many times over.
I have further qualms about the effectiveness of certain regulations – supposedly crucial to the protection of health and the environment – that we have foolishly adopted. I fear that sometimes the aim is to please certain industrial pressure groups and not enough money is spent on the citizens’ health. I therefore call on the Commission to devote a larger proportion of the budget to analysis based on empirical evidence. In this way, our decision-making on regulations can be more responsible, and we can become aware of the true impact on public health, the economic cost, and in turn, the impact on the European economy. For this reason I also support Amendment 64.
Mr President, Commissioner, ladies and gentlemen, firstly I should like, as other Members have done, to express my approval of the decision not to merge the health and consumer protection areas of the Community action plan within the field of health and consumer protection.
Quite apart from the different nature of the European Union’s competences in these two fields, health policy cannot be regarded as a consumer good.
Although I support the introduction of ‘e-Health’, this must not be used to provide a covert means of testing out an information policy.
I thank Mr Trakatellis for proposing a considerable increase in the budget allocation for this programme, an increase that is necessary if we are to see our objectives and actions brought to a successful conclusion. More funding would have been preferable in view of the challenges to be faced, but we shall already have cause for a certain satisfaction if the Council agrees to increase the funding allocations for health within the context of the financial perspective for 2007–2013.
I wish to emphasise two priorities. Firstly, we must improve cooperation and coordination in the field of health in order to respond more rapidly to cross-border health threats. Had that been the case, we should have been able now to avoid the extent of the spread of the chikungunya epidemic. This ought to prompt the European Union, the Member States and the pharmaceutical laboratories to establish a system for monitoring and for research into these kinds of disease, which may be rare in terms of world population but are catastrophic at a local level.
My second priority is this: to achieve the objective of a better standard of health for all Europeans, we must take into account the impact of environmental and social living conditions on health. In order to treat certain illnesses better we have to address the causes. Everyone knows that people who are vulnerable and socially excluded are more prone than others to certain diseases. We have to help the weakest.
If the Member States made rapid progress in these two areas, our people would feel a little more protected by the European Union.
Mr President, I congratulate Mr Trakatellis on his report, which was excellent as expected. An important aspect of the EU's health problem is protection against disease through prevention. The three main preventable curses affecting human health – tobacco, excessive alcohol and poor nutrition – are responsible for the premature deaths of millions of European citizens every year. Tobacco especially is thought to be implicated in the cause of death of one in every three smokers. Smoking kills far more people than drug addiction, road traffic accidents and HIV infection all put together. So, with tobacco being such a big killer, are we really doing enough to help our citizens get rid of this self-destructive habit? I think not quite enough.
First, we continue to subsidise tobacco growing in the EU. Surely this is unwise, as has been mentioned by many colleagues already. Second, we allow the ever-more powerful multinational tobacco manufacturers to lobby and influence important decision-making centres freely; they certainly freely lobby MEPs. Third, we lag behind in implementing an effective information strategy. For instance, we put scary warnings on cigarette packets which nobody takes any notice of any more, whereas the tobacco companies pay for movie star idols to smoke on screen.
We have no structured anti-smoking teaching programmes in our schools. We build expensive hospital departments to treat patients suffering from serious diseases caused by smoking, and yet we tolerate many doctors working in such departments giving the worst possible example by smoking in public themselves. Many Member States pay for expensive departments for smoking-related diseases, but they do not pay for smokers to go on anti-smoking programmes before they become ill. Finally, many Member States still leave passive smokers at the mercy of smokers, be it at work or in places of entertainment.
Now that we have a strongly anti-smoking Health Commissioner it is perhaps time to wage a truly full-scale war on the tobacco giants of death and be reasonably optimistic of winning.
Mr President, let me start by saying that I agree with absolutely every word the last speaker said; I shall not repeat it all, but well done! I should like to thank Mr Trakatellis for an excellent report and I also thank the Commissioner for being so honest with us here this morning and stating that this Community action plan on health already needs to be reviewed if it is to be effective, so that we can prioritise areas, because of – and I use his words – ‘the accounting muddle’. All I can say about that is that it is an embarrassment!
The EC Treaty states that ‘a high level of human health protection should be ensured in the definition and implementation of all Community policies’. This report is an important first step in making our citizens’ right to health protection, enshrined in the Charter of Fundamental Rights, a reality.
While health is a Member State competence, the European Community can add value and complement the activities of Member States through urgently needed coordination and collation of best practice models so that we can learn from each other and create centres of excellence. By mainstreaming health into all EU policies, by conducting extended health impact assessments and evaluations on all EU legislation and by promoting healthy lifestyles, the EU can provide the necessary platform for joined-up thinking across its Member States.
According to the World Health Organisation, in 2000, for the first time in history, the number of overweight people in the world equalled those who were underweight – more than one billion overweight, 300 million of whom are obese – with the huge implications this has for morbidity. In this respect, it is imperative that we encourage a preventive approach and I welcome a number of recent Commission initiatives in this area.
The broader behavioural, social and environmental factors that determine health can be optimally addressed at Community level through a holistic, as opposed to fragmented, approach. Complementary and alternative medicines, where scientifically substantiated, must be included in any Community action programme in the field of health.
The European Community is optimally positioned to combat transnational health problems, such as the threat posed by epidemics of infectious diseases and food-related incidences. BSE, SARS and the recent avian influenza concerns have all, to our cost, underlined the imperative of having proactive, pre-emptive coordinated action in the area of health.
The proliferation of EU agencies in the field of health – the European Centre for Disease Prevention and Control, the European Food Safety Authority and others – is a very welcome and necessary development in tackling these health threats. However, these bodies cannot function without a clear Community-level policy and the necessary designated financial resources to underpin them. If the money is not secured in the budget and a preventive approach cannot be taken, the consequences, financial and otherwise, may be much greater. Less money from an EU of 25 than from an EU of 15 is not acceptable and is, frankly, irresponsible.
Could the Commissioner tell us where our health services directive is and when we will have a draft proposal?
Mr President, Commissioner, ladies and gentlemen, I, too, would like to sincerely thank Mr Trakatellis for his excellent report. It is in fact very difficult to do the greatest possible justice to all legitimate interests here while at the same time remaining cogent. I therefore regret, for example, that cancer is no longer explicitly mentioned as a priority in the new health action programme.
You are more than right, however, Mr Trakatellis, to point out in your report that there must of course also be sufficient resources for all the objectives we have set ourselves. At present we are a long way from that, however, not to mention the fact that we shall today be rejecting the Commission proposal for a joint action programme for health and consumer protection as totally unacceptable.
In health policy, too, the public wants more protection from Europe, not less. Health policy takes fourth place among the European policy priorities you mention. That itself makes it a matter of urgency that health should be given its own action programme again.
I cannot understand how even the Commission could propose such a low budget allocation or how the Council could cut it still further. We are therefore trying to remedy two cardinal errors here today. We want two separate programmes, and we want more money. I am saying that primarily to the Council. If the further reduction you want were to become reality, it would mean we only had one third of the previous funding for what will be 27 states. That would mean, however, that we would be completely unable to provide primary and secondary prevention of certain diseases or the urgently necessary protection against the risks of disease occasioned by globalisation.
Mr President, Commissioner, ladies and gentlemen, I too should, of course, like to start by congratulating Mr Trakatellis not only on his sterling report, but, above all, on the way in which he always had time for all Members, who were keen that their concerns should eventually be reflected in the report. It is a very important report, because it formulates the Community action programmes in terms of public health for the next six years, which cannot be fleshed out by the individual Member States. I think it is safe to say that the rapporteur has successfully managed to combine all relevant and specific aspects in such a vast, and at the same time sensitive, area as public health.
I am particularly delighted that for the first time, it is possible to include complementary and alternative medicine in the actions, as a result of which the public can make more informed and responsible choices in connection with their own health. I am all too aware that alternative methods of medicine are all too often greeted with jeers, but the many people who derive benefit from them claim otherwise, of course. Nevertheless, the Commission has quoted a figure according to which no less than 30% of the population and some hundreds of thousands of doctors and therapists demand these alternative methods.
Better knowledge of complementary medicine will be a major step forward for public health, and so I wholeheartedly endorse the tackling of the problem of the shortage of organs on an EU-wide scale. Both the setting up of common platforms for donors and recipients, and the development of activities to improve safety and the quality of organs can help in this throughout the EU.
As a member of the Committee on the Environment, Public Health and Food Safety, I should, above all, like to stress that health is affected by environmental factors. All too often, people remain oblivious, for example, to the impact of exposure to certain toxic substances. Providing clear information, backed by scientific research, could go a long way in preventing much suffering and also avoid misunderstandings.
The action programme provides specific measures in the area of prevention, detection and raising awareness as well as in terms of information about serious diseases. As a member of MAC, ‘MEPs against Cancer’, recently set up at the heart of Parliament, I can do no other than applaud these concrete steps. There is one thing, however, that I, like many other Members, find hard to digest.
For as long as no agreement is reached about the financial perspectives for the next period, discussion of this action programme will remain merely academic. Even so, the need is considerable, the ambitions even more so, and Parliament will therefore need, in the next few months, to ensure that the necessary funds are actually made available.
– Mr President, even though healthcare services fall within the competence of the Member States, the European Union should make the best possible use of its opportunities to supplement actions taken at national level in the interests of the entire Community. It is for this reason intolerable that in future years the EU budget will cut spending in areas that affect the quality of life of its inhabitants, including in particular healthcare.
The European Union can and must contribute towards protecting the health and safety of its citizens, particularly since the recent enlargement has increased the imbalance between Member States as regards healthcare. The marked disparities in citizens’ average life expectancy, health and access to healthcare are closely related to the level of development of individual Member States.
New healthcare programmes with an overall aim of improving the health of citizens and ensuring prevention in the broad sense of the word ought to level out these imbalances. High standards of healthcare should be the aim of all EU politicians. Efforts should now in particular be taken to reduce inequality of access to and quality of healthcare in Member States by introducing comparable standards and securing greater transparency of national healthcare systems. The new programme could prove particularly helpful in the case of cross-border public health threats, as it would make it possible to implement common strategies and actions to protect health and safety and to eliminate any threats, and to promote healthcare-related economic interests of citizens and reduce the cost of healthcare to citizens. Better information exchange on available medical services and the opportunity for having costs reimbursed on the territory of the European Union will also lead to the promotion of patient and healthcare specialist mobility, as the author of this very important report, Mr Trakatellis, correctly pointed out.
– Mr President, I have expressed quite a few views on the Commission’s health programme and kicked up a bit of a fuss. I do think, however, that it is really commendable, and I therefore wish to thank not only Mr Kyprianou but also Mr Trakatellis.
It has been self-evident to me that health is primarily an issue for the Member States, and I am delighted that the majority in this Chamber are of the same view. What we do at EU level needs to provide clear added value to patients. There are three aspects of this subject that I have been involved in and fought for and that I particularly want to emphasise today. First of all, there is the point of departure for this report, which is, and always must be, that the individual’s own commitment to his or her own health is what is most important. Where health care and work in the public health field are concerned, we politicians must always regard people, even if they happen to be ill, as adults with rights and duties, including the right to control their own lives and health care. We must never forget that active involvement in our own health is always the best medicine. That is precisely what is so unfortunate about the fact that the Social Democrats wish to remove the wordings designed to promote just such active involvement in our own health.
As Members of the European Parliament, we must also facilitate movement within and between countries so that everyone can seek the treatment and care they themselves most believe in. At present, those who enjoy least freedom of movement in the EU are those who need it most, that is to say the patients. For them, Europe’s borders become little Berlin Walls standing in the way of their ability to obtain treatment. For them, freedom of movement may be a matter of life or death. We must not believe that the most important aspects of the good society can be regulated and organised using the planned economy, which has so clearly proved to be the economic model most destructive of creativity and sound housekeeping. We must have more freedom of choice and of movement.
We must also make efforts to ensure that we as decision-makers, together with those who implement the decisions and, in particular, those who use health services obtain better access to information from those services. We must be able to compare results and not only, as at present, costs. These developments are needed not only so that we might learn from each other but also so that users might take advantage of the freedom of movement and of choice given to them by the European Court of Justice. These developments would be to the advantage of European patients.
Up until about the time of the Second World War, people coming into contact with health services were victims. More often than not, they were healthier before the doctor was called than after. Through the development of treatment methods and the advent of drugs, we have become patients in our health care systems. I am, however, convinced that, within the not too distant future, we shall be health care consumers, and that is a shift in perspective that we must help bring about: victims yesterday, patients today and health care consumers tomorrow. That would be a fantastic development that I believe would make us not only healthier but also freer.
– I also wish to join my colleagues in thanking Mr Trakatellis for the excellent piece of work we have before us today. It is every government’s priority to establish a health system, for the health sector is of relevance to everybody without exception. It is a sector without frontiers, and one that is at the heart of every country. The Charter of Fundamental Human Rights sets all this out and emphasises that the European Union should give the health sector the necessary attention and priority. The European Union is duty-bound to intervene by establishing objectives for improving the public health system, helping prevent contagious diseases and trying to eliminate every risk that might endanger the health of the Community. It is therefore very important that we look at the Community action programme in the field of health in an objective and distinctive way that focuses exclusively on this particular sector. We cannot agree to have just one programme serving two different sectors, however these may be related to each other. Otherwise, what is essential might, I am afraid, be lost, and more harm than good might be done. What I am saying applies also to the consumer protection programme, which is in itself a complex subject to which separate attention needs to be given. We want to see a programme that, on the one hand, brings the health systems of the various countries closer together and, on the other hand, helps every country achieve its own individual aims. I cannot neglect also to mention the particular importance that needs to be given to cases of persons suffering from chronic diseases or from disabilities. We have to make sure that they are not marginalised and, over and above that, that they also enjoy a high standard of living. Those with difficulties should have the opportunity to benefit from assistance that makes their lives easier, as well as from research programmes to improve the conditions under which they live. We should also bear in mind the important role played by those who take care of people with difficulties, and we should have programmes whereby those who provide care are given the necessary training to carry out their duties more efficiently. We have a programme that will be an important tool enabling patients to benefit from the best treatment and medicines. We have a programme that will educate Europeans and help them make better choices in the interests of their health. This programme will help reduce the imbalances in health care that exist from one EU country to another, so that every country enjoys a higher level of services. Yes, we have a challenge before us, a challenge that must lead to our achieving effective prevention, a more efficient health service and a better quality of life.
Mr President, firstly, I would like to thank Mr Trakatellis for his excellent and thorough work.
Health is our most important asset, and therefore it is good that the European Union, too, addresses this issue. I agree with the words of Mr Fjellner, and as an MEP from a new Member State, I am pleased that the areas of health protection and consumer protection have been separated, as in our country, these two areas face entirely different problems.
A long life is not sufficient; it is equally important that we stay healthy for as long as possible. Therefore, I consider it particularly positive that the programme focuses on extending the healthy life expectancy of citizens, because enjoying good health for as long as possible is crucial to the welfare of European citizens.
In light of the demographic challenges we currently face, this also has a great significance for the sustainability of social care systems. This is a particularly important task in Hungary, where healthy life expectancy is ten years shorter than in the older Member States of the European Union. Therefore, the new programme must include special efforts to reduce the differences between the health levels of European Union citizens.
Our most important task is to ensure prevention, which is also a priority of this programme. This was the reason why I suggested in my amendment proposal that the programme should focus on the health of children and young people, because a healthy lifestyle adopted early in life is decisive in the prevention of problems that may occur later.
Finally, I would like to call attention to the fact that every cent we spend on improving the health of our citizens will bring a multiple return. We could hardly find a more profitable investment for the money of European taxpayers than health. Therefore, I hope that the appropriate financial resources required for the successful implementation of the programme tabled before us will also be available.
Once more, I would like to say thank you, on behalf of all of us, to Mr Trakatellis for his thorough work, and I do hope that everything contained in this programme will be implemented.
Mr President, I would like to add my thanks to those already expressed to Mr Trakatellis, he has really worked very hard. I would also like to express my thanks to the Commissioner, however, because the Commission is also working very hard, especially in the closely related field of bird flu.
Health is certainly the field of greatest interest to us all and of course also to our citizens. We do of course find that life expectancy has risen tremendously over the years. There are figures to show that life expectancy has been increasing steadily by two and a half years per decade since 1840. That of course also brings new challenges for our health and social systems. It means that while we are living longer, we also need to ensure – especially from the political and medical side – that the expectancy of a healthy life becomes longer and that people do not only get older but also healthier.
We are faced with new challenges. Some of them have already been mentioned, such as bird flu, which could mutate into a pandemic and present Europe with problems such as it has not experienced before. We need to be well prepared for this if we are to be able to take the right action in good time. I would also like to point out that problems surrounding Aids, cancer, diabetes and cardiovascular disease must remain on the agenda because they still represent major risks for our citizens.
We must also be clear that the Member States are of course basically responsible for health. We on the European side need to think, however, where we can actually contribute this much vaunted European added value, where we can do something from Europe that will help our citizens to live longer healthy lives. This cross-border factor is certainly one area. Diseases do not stop at borders.
Knowledge is certainly another factor. I would like to mention another figure here. Medical knowledge in particular has increased tremendously, and it does of course entail costs. If we were to take the level of knowledge of Bismarck’s day and apply it to our own, then only 1% of our health budgets would be taken up. The remaining 99% relates to knowledge that was gained later. That also means, of course, that health costs money. I therefore back the rapporteur’s call for EUR 1.5 billion from the European Union very strongly. We cannot adopt lavish health programmes and not make the necessary money available.
Another point is the whole area of provision. As I have already said, people are getting older. That also means that healthy lifestyles and provision will increase. More importantly, a lot of research needs to be done here in order to put our health budgets on a sound footing in the long term.
Over all, we are on the right road, but we must not close our eyes to the challenges that lie ahead.
. Mr President, I should like to thank the Members for a very interesting debate. I will make a few brief comments.
First of all, on the issue of the agencies, I totally agree that both the ECDC and EISS are very important policies, but they should not be at the cost of the other health policies. Unless we have increased financing, we will be faced with the impossible choice of either funding fully the two agencies and doing absolutely nothing else, or splitting the money, which I am not sure would be of benefit either. That is an important issue.
With regard to funding, I should like to thank the Members for their support. Given the way that we work in the Union in the area of health, which involves mostly non-legislative initiatives, more money is required. When you legislate, it is much easier to send the proposals that have been adopted and expect Member States to implement them. But when you want to take other initiatives of coordination, of recommendations, or of exchange of best practices, then you need more money. I agree that we will not expand into the competence of the Member States. We will emphasise and target areas where we can have European added value by taking action at European level. That is in fact what the programme is doing.
Health services fall within the competence of Member States. There is no question about that. But in a Union of solidarity, I do not believe we can accept the health inequalities that exist today in the European Union, where we have a life expectancy variation of more than ten years from one Member State to the other.
Patient mobility is an important issue. It is a reality that we have to deal with. We will produce proposals in that respect. But the target should be that patients be offered a high level of treatment where they live, where their families are, where they speak the language. That can be achieved through programmes of centres of reference, exchange of best practices, coordinating Member States, coordinating healthcare systems and working together and achieving the highest level of service. I repeat: that would not interfere with the issues of competence and subsidiarity.
We are working not only with ‘blockbusting’ medicine; on the contrary, I would like to remind you that there is provision in the programme for rare diseases, which is also followed by orphan drugs. We are promoting that area as well.
As regards tobacco, I could not agree more, and I would be very happy if we ever have the opportunity to have a specific debate on the tobacco area. The issue of subsidies is correct, but I would also like to add that subsidies will eventually be phased out and that is a decision which has already been taken, but the tobacco fund that we financed in European-level campaigns gets money through those subsidies. Once the subsidies finish, we will have no more money left for Europe-wide campaigns on tobacco, so that, again, is an impossible situation and I hope we come up with a solution in the near future.
As regards alcohol, I would like to remind you that by the end of this year, or some time after the summer, we will produce the Community strategy proposal for a European strategy on alcohol. I have noted the comments made about pesticides.
On financing, I would like to address Mrs Doyle: I raise an accounting error – or, at least, I hope it is an accounting error – because I cannot really believe that it was intentionally decided to reduce the funding of health and consumer protection. I hope in the overall arrangement that somebody noticed the impact that compromise would have on those two specific areas, which means it can be corrected. If it was intentional, then I very much regret that and I cannot say much more than that.
On the issue of complementary medicine, I have noted the comments made. We feel that this is more of an area of subsidiarity. The Commission proposal does not deal with specific medicine as such.
Regarding environment and health – I am addressing Mrs Ries – we already have measures under the current programme and they will continue under a new programme especially as regards environmental determinants on health.
Coming to the various diseases, I can assure you that cancer is our priority among other diseases, but we have included a new strand which provides for the reduction of disease burden, but we believed that in a seven-year programme we needed more flexibility, so we do not list specific diseases; however, that can be done through different decisions that can be taken in the course of the programme. By listing some diseases, you effectively exclude others, so we wanted a more flexible approach on this.
I would also like to remind the Members that I will be bringing forward a proposal on the health strategy, which will be more detailed and will elaborate on the programme based on the funding that we will eventually obtain; so there will be a fully-fledged, broader strategy and that will be done together with the stakeholders and citizens.
In conclusion, I would like once again to thank Mr Trakatellis for the excellent job he has done, as well as the members of the committee. I thank you again for your support in this very important policy area.
The debate is closed.
We all thank Mr Trakatellis, once again, for his excellent work.
The vote will take place today at voting time.
The Commission can accept Amendments 4, 6, 7, 8, 9, 11, 12, 13, 17, 20, 21, 22, 24, 25, 30, 34, 35, 36, 44, 51, 55, 59, 60, 61, 65, 66, 69, 70, 72, 78, 80, 84, 85, 86, 88, 99, 100, 101, 102, 103, 106, 108, 111, 113, 119, 120, 122, 123, 124, 126, 132, 135, 139, .
Amendments 16, 31, 32, 56, 57 and 90 can be accepted in part.
Amendments 10, 14, 23, 26, 27, 28, 29, 39, 46, 50, 63, 67, 71, 73, 79, 81, 91, 110, 115, 116, 118 and 137 can be accepted subject to modifications.
The Commission cannot accept Amendments 5, 33, 47, 54, 58, 64, 68, 82, 83, 89, 95, 96, 98, 104, 105, 112, 128, 130, .
The Commission rejects mainly on grounds of split or resources Amendments 1, 2, 3, 15, 18, 19, 37, 38, 40, 41, 42, 43, 45, 48, 49, 52, 53, 62, 74, 75, 76, 77, 87, 92, 93, 94, 97, 107, 109, 114, 117, 121, 125, 127, 129, 131, 133, 134, 136, 138, 140 and .
(Amendments underlined are new amendments tabled by political groups on 8 March 2005.)
The next item is the report (A6-0032/2006) by Mrs Thyssen, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a decision of the European Parliament and of the Council establishing a programme of Community action in the field of health and consumer protection (2007–2013 – consumer aspects (COM(2005) 0115 – C6-0225/2005 – 2005/0042B(COD)).
Before handing over to the Commissioner, you may be aware, ladies and gentlemen, that we have only about 20 minutes left for the debate before Voting time. You will realise that, under these circumstances, we shall not be able to finish the debate. I prefer to tell you that straight away. I shall be obliged to suspend the debate.
. Mr President, first of all I would like to thank the rapporteur, Mrs Thyssen, and the Members of Parliament and the members of the Committee on the Internal Market and Consumer Protection for their excellent and close cooperation and the support they have expressed for the consumer programme.
I would like to apologise in advance for repeating some things I have already said regarding the health part of the programme. However, given that we are having separate debates, it is important to make some statements again in relation to the consumer programme.
The problem of the budget is again a similar one: a reduced budget means reduced policies and, again, it means less money for the Union of 27 – 25 plus 2 – than we had for the 15.
In the age of consumer protection, where we have to take strong initiatives, especially in the new Member States and the acceding Member States, this will cause serious problems and will of course affect the assistance we offer to consumer organisations, especially as regards funding of projects and training of staff.
On the same issue, I would like to remind you again of the letter sent by President Barroso to President Borrell raising these concerns, explaining that if the compromise stays in place it would mean less money than we had in 2006 and asking for additional efforts in this area. Again, as in the health area, if eventually we are left with such a major cut or reduction in our funding, it will mean that we cannot spread it thinly over many actions. Limited funds mean we have to re-evaluate and prioritise and decide where we actually want to concentrate, where we can achieve the greatest benefit. I hope that this can be corrected, that eventually the funding will be provided and that we will be able to cover the programme as it was proposed.
On splitting the programmes, I have to repeat that I fully understand the position of the Committee on the Internal Market and Consumer Protection in this respect. I understand why it would prefer to have two separate programmes. As I said earlier, we believe that there would be some added value if we adhered to a merged programme, where we clearly distinguish between actions in health and in consumer protection; but we can benefit from having common areas and achieve better economies of scale.
Nevertheless, given that the financial perspectives negotiations are still ongoing, this would and will affect the Commission’s position on the splitting of the programme. At this point, therefore, we cannot take a final decision regarding splitting and have to reject the amendments relating to splitting. On the conclusion of the debate on the financial perspectives, the Commission will review this issue again. I repeat that Parliament has made its wishes very clear and I have taken note of the very strong – almost unanimous – position of Parliament.
I shall not comment on the amendments separately. A full list of the Commission’s position on each of the amendments is being made available to Parliament and I should be obliged if it could be included in the Verbatim Report of this sitting(1).
The amendments we are rejecting relate mostly to the splitting, and we are doing so either for the reason I explained earlier or because they go beyond the scope of Community consumer policy. It is not that we disagree with the substance of these proposals, but that we feel they go a bit further than the scope of Community consumer policy and – given the existing situation – we would not be able to finance some of them.
We agree on the other issues, especially as regards the need to integrate consumer interests into other policies. I count on Parliament’s support to ensure that consumer interests are given proper attention in many other key consumer policy initiatives.
That is a brief overview of the Commission’s position on this issue. I look forward to a very interesting debate.
. Mr President, Commissioner, ladies and gentlemen, as rapporteur of the Committee on the Internal Market and Consumer Protection, I should like to confirm explicitly what was, in actual fact, already obvious from the previous debate. The Committee is opposed to an integrated public health and consumer protection programme, and with the backing of the Conference of Presidents, we are asking for a separate multi-annual programme for consumer protection. Since the Commissioner does not strike me as entirely convinced, here are the reasons again in a nutshell.
The Community competences in each of these two areas are too dissimilar from one another. This is also true of the social objectives of the civil-society organisations involved; internal distribution of competences, also in the Member States, is often at odds with an integrated approach. A patient is slightly different from a consumer and at the very least, we would like certainty in relation to the proportion of the budget that is available for consumer affairs and we want to prevent a situation, when we are faced with a public health crisis, where consumer policy would be the budgetary victim of an urgent public health need which should normally be resolved by means of a flexibility instrument.
If the truth be known, I feel, given the lack of financial perspectives, a little uneasy talking about this report today, because we have no idea as to the level of budget. At the same time, I am acutely aware that the extent of the budget and the fleshing out of the programme in terms of content are two sides of the same coin. It is difficult, though, to restrain our ambitions in the area of consumer policy. For years, all European institutions have used Community consumer policy to illustrate that Europe is very much concerned about the care of normal people. In times of enlargement, when the need to give the internal market a consumer dimension is greater than ever, when we also need to let the European Union keep its human face, in times like these, we cannot curb the ambitions in the area of consumer protection without this having any repercussions.
Since the three institutions are present today – and I assume that the Austrian Presidency is adequately represented – it is for that reason alone that I consider it useful today to argue in favour of keeping the budget as specified in the Commission proposal. I think we should really stick to it.
In consultation with Mr Trakatellis of the Committee on the Environment, Public Health and Food Safety, we have carefully carved up the budget according to the scale of apportionment used by the Commission. Accordingly, for consumer protection, we arrive at a sum of EUR 233 million spread over seven years. In agreement with our financial perspectives negotiator, Mr Böge, we did not add anything in IMCO, but let us not misunderstand each other: this does not mean in any way that we will be satisfied with less at a later stage. The three budgetary authorities are asked to take this message literally. We are not satisfied with less, given the importance of the subject matter, the increased sphere of action resulting from enlargement, and the consumer’s vital confidence in the internal market.
I should like to thank my colleagues on the Committee on the Internal Market and Consumer Protection, because they are right behind us on this, and also because we managed to confine ourselves to two major additional areas of concern at the Commission’s proposal which, incidentally, the Commissioner did an extremely good job of explaining.
1. We want the proramming procedure to be more open to involving the Member States that do not have a long tradition of consumer protection, consumer movement, the capacity development of consumer associations and their participation in policy preparation.
2. Special attention should go to the phenomenon of ageing among the population and also to other vulnerable consumer groups. People knowledgeable in the area of consumer law know that we cannot adequately provide for these vulnerable groups in legislation, which, by definition, has a general scope, but in a consumer programme, we can focus on target groups and we can accommodate this vulnerable consumer, and that is what we must do if we want to move towards a warm and human society.
This is the first report of the Committee on the Internal Market and Consumer Protection in more than ten years in which its late chairman, Mr Whitehead, has not taken the floor. We still miss him, and years of warm and friendly cooperation with him have led me to dedicate this report to him. Ladies and gentlemen, I ask your support for all of this, I also ask the Commission and the Council to support our proposal. I thank you for the cooperation, I thank you for your respect for Mr Whitehead, for we owe this to him, and I am also indebted to the people of the Committee’s Secretariat who have plotted the course of this dossier very professionally.
Mr President, allow me say a few words by way of conclusion. It is unlikely that all Members will have a chance to talk before lunch; as such, we will need to reach an agreement on the vote, because this is not a codecision report. If not everyone speaks before lunch, I would suggest moving the vote to next week’s part-session in Brussels, for I think that we cannot let coincidences determine the outcome of this, and that we cannot vote on a topic of this kind with a very small number of people present. That is my suggestion as rapporteur.
Mrs Thyssen, your request for a postponement of the vote will be put to the House in a moment, right at the beginning of the voting session, by the Vice-President who takes my place.
Mr President, I want to mention the very situation that Mrs Thyssen has rightly raised. Yesterday we complained – and rightly so – that people were taking the floor and Commissioners were being called on to speak while Members were still coming in and no one could really hear them. Now we have the very same situation again.
If this House is unable either to organise debates so that they keep to time or else that some time is actually left between the vote and the end of the debate, then we really should think about other ways of doing things. On one point, at any rate, I fully support Mrs Thyssen’s suggestion: the vote should be postponed to a time when Members can actually be here.
I quite understand, Mr Rack, but I must point out that it is at the request of the rapporteur herself, who, as I understand it, cannot be here this afternoon, that we have decided to begin the debate on this report this morning.
We shall now hear from the draftsmen.
Mr President, as well as their health, which we have just debated, the 460 million Europeans want us to give better and better protection to them as consumers. In the context of past and present health crises, or in that of globalisation, which no longer guarantees the traceability of all products, European consumer protection policy, therefore, takes on its full meaning. The internal market cannot indeed function properly without the confidence of consumers. By demonstrating to Europeans that it is genuinely concerned for their health and safety and that it is really equipping itself with the means to take action, the European Union can improve political clarity for them.
I should like to thank Mrs Thyssen for the quality of her report. The Committee on the Internal Market and Consumer Protection (IMCO) has proposed a budget of EUR 233 million spread over seven years specifically for the ‘consumer protection’ action; this budget, which is an increase by comparison with the current programme, is essential if the objectives are to be achieved, ambitious as they are given the new obligations that enlargement entails. Let us hope that these actions will not be affected by drastic cuts in the event of a minimum financial perspective because what European consumers need is a budget that is able to deliver on the policies that they expect in response to their anxieties. This would not be possible if the European Union is on a starvation diet!
I deplore, however, the fact that the amendments on information and the fight against counterfeiting adopted in the Committee on Budgets were not taken up by the IMCO Committee. From the economic viewpoint, however, counterfeiting is a veritable curse as much for health as for consumers. It affects the major brand names, SMEs and all areas of economic and human activity: adulterated medicines, defective household appliances, substandard spare parts, dangerous toys, toxic cosmetics, to give but a few examples.
I feel it is important within the scope of a policy for consumer protection to give better information to the potential clients of counterfeiters about the risks involved. That is why, even if the fight against counterfeiting is included in other actions of this programme, I must insist once again on this aspect of consumer protection.
. – I would like to congratulate Mrs Thyssen for preparing a splendid analysis of the European Commission's document. We must also celebrate the fact that the leaders of the European Parliament have decided to separate the consumer rights protection document from the health protection document. Had this not been done, consumer protection would continue to be overshadowed by health protection. However, the separation of the document still does not mean the actual separation of these problems. If control of these two systems is not divided, both of these areas will be run by the same agency. The Committee on Legal Affairs believes that to improve consumer rights protection it is essential to integrate consumer protection into civil law. Meanwhile, the Commission's Directorate-General for Health and Consumer Protection must cooperate closely with the Directorate-General for Justice and the Directorate-General for the Internal Market, as consumer protection is also partly the responsibility of these directorates-general. It is perfectly clear that with the expansion of the internal market it becomes practically impossible for an individual state to implement consumer rights protection without cooperating closely with other EU Member States. Therefore, the EU Consumer Rights Protection Agency must also cooperate closely with national agencies, especially public bodies, as they hold all the information on consumer rights violations. We must recognise that the most vulnerable consumers are children and the elderly, as they are unable to defend their rights effectively. Agencies must pay particular attention to these categories of people. The Committee on Legal Affairs has submitted amendments, which consolidate the aforementioned propositions. I urge everyone to endorse Mrs Thyssen's report together with the amendments proposed by the Committee on Legal Affairs.
– Ladies and gentlemen, I have a little problem that I will explain to you very briefly. We have just listened to the draftsmen of the different Committees responsible. I am supposed to stop the debate at this stage before the block of speakers giving their opinions on behalf of the political groups. However, the speaker for the Group of the European People’s Party (Christian Democrats) and European Democrats, Mr Stubb, cannot be here this afternoon and has asked if he may speak now. His speaking time is three minutes. For the sake of fairness, I must ask the others speaking on behalf of the groups, that is, Mrs Patrie, for the Socialist Group in the European Parliament, Mrs Malmström, for the Group of the Alliance of Liberals and Democrats for Europe, Mrs Svensson, for the Confederal Group of the European United Left/Nordic Green Left, Mr Batten, for the Independence and Democracy Group, Mr Kristovskis, for the Union for Europe of the Nations Group, and Mr Mölzer as a Non-attached Member, if they agree to allow Mr Stubb to speak this morning. If a single one of the Members I have just named objects, then I cannot allow Mr Stubb to speak. On the other hand, if there is no objection, Mr Stubb will speak for three minutes.
Does any one of the six Members I have just named object to Mr Stubb speaking now?
Nobody objects, and I thank them all for that. Mr Stubb, therefore, will be the last speaker this morning in this debate, which will resume at 3 p.m.
Mr President, there is an old Swahili saying: ‘Never stand between a river and a hippopotamus’. I feel a bit like that right now!
I should like to thank Mrs Thyssen for an excellent report. On behalf of my group and myself, I support each and every line. I should like to make three points.
Firstly, I do not believe that we need a separate consumer programme for new Member States. We are one big family. Let us stick to that basic line.
Secondly, we must improve cooperation, but we do not need a new agency to do that, so I would call upon the Commission not to create another agency.
Thirdly, let us try to activate the consumers and remember that the money we are allocating for consumer policy is really not that much: EUR 40 million per year, which is 0.03% of the total budget.
I should again like to congratulate Mrs Thyssen on her excellent work.
Thank you for allowing the hippopotamus to get back to the river!
The debate on Mrs Thyssen’s report is suspended. It will resume at 3 p.m. this afternoon.
The Commission can accept Amendments 13, 26, 28, 34, 35, 42, 43, 44, 47, 48 and 54.
Amendments 10, 41 and 50 can be accepted in part.
The Commission rejects Amendments 14, 17, 36, 37, 38, 39, 49, .
The Commission rejects on grounds of split Amendments 1, 2, 3, 4, 5, 6, 7, 9, 11, 15, 18, 19, 20, 27, 29, 30, 31, 32, 40, 45, 46, 51, 52, 53 and .
The Commission rejects/can accept consumer content in: Amendments 8, 12 and 16.
The Commission cannot accept Amendments 21, 22, 23, 24, 25 and 33 as there is a need for reformulation.
(Amendments underlined are new amendments tabled by political groups on 8 March 2005.)
Ladies and gentlemen, before the vote, I would like to announce an important statement by our Conference of Presidents. The statement concerns the arrest of opposition figures in the run-up to the presidential elections in Belarus. On 16 March, the Conference of Presidents noted that a growing number of opposition politicians, journalists and NGO activists have been arrested in Belarus. The Conference of Presidents regrets these measures, which massively call into question the democratic nature of the elections and are contrary to all democratic principles.
Seventeen names now follow. With your permission, I will read the 17 names aloud, because we can only expect and hope that this will have any effect if they are mentioned by name here in the European Parliament.
They are the following persons:
Siarhiej Malčyk
Viktar Sazonau
Vadzim Sarančukou
Andrej Pisalnik
Mikoła Lemianouski
Alaksiej Trubkin
Siaržuk Hudzilin
Jauhien Vaukauviec
Aleś Čyrejka
Vital Brouka
Vasil Leučanka
Tatsiana Klimovič
Dzimitry Šymanski
Ryhor Bakijevič
Anatol Labiedźka
Siarhiej Niarouny
Vincuk Viačorka
Four further persons have been arrested in Pinsk, including Mr Pavieł Lachnovič, and a further six persons in Svietłahorsk.
The Conference of Presidents calls for these persons’ immediate release.
( Ladies and gentlemen, the people of Belarus have begun a silent protest against the dictatorial regime entrenched in their country by lighting candles in their homes on the 16th day of every month. In connection with the upcoming presidential election next Sunday, I would like to ask, on behalf of my colleagues Petr Šťastný and Milan Gaľa, that you light a candle in your home or office at 4 p.m. sharp as a sign of solidarity with the Belarus nation, and in so doing, express support for the democratisation of Belarusian society. Candlelight symbolises hope for a new life and a new beginning, for freedom and democracy. This will constitute a wonderful show of European solidarity with Belarus.
The next item is voting time.
. Mr President, I apologise for taking your time on this matter, but the list of reports that are to be voted on also contains a report for which I am responsible, on behalf of the Committee on the Internal Market and Consumer Protection, on the multi-annual programme in the field of consumer policy. We did not manage to finish off the debate on this report just now. Since not even the shadow rapporteurs of most groups have taken the floor, and out of respect for my fellow Members, I should like to ask you, since it makes little sense to vote before the end of a debate, not to vote on this now, but instead to continue the debate this afternoon, and to vote on it at next week’s part-session in Brussels. Since it is a codecision report, we cannot run the risk of voting on it with a very small number of people present and must ensure that as many people as possible can take part.
Mr President, we have just heard from Commissioner Kyprianou that he is not prepared to accept the Committee’s proposals concerning the differentiation between health protection and consumer protection and that he also does not agree with what we are going to propose concerning the scope. It would therefore be very good if we could express the European Parliament’s opinion on these questions with a clear, large and qualified majority.
I would therefore like to suggest that we postpone this vote until March II instead of holding it this afternoon.
– Mr President, I am speaking under Rules 29 and 30 of the Rules of Procedure of the European Parliament in respect of the pronouncement made today by the President of the European Parliament at 10 a.m. regarding the reconstitution of the Independence and Democracy Group. As Chairman of the Bureau of the IND/DEM Group I would like to say the following. The Independence and Democracy Group in the European Parliament consists of 33 Members from 10 EU Member States. This composition of the Independency and Democracy Group was confirmed at the IND/DEM Group meeting on 14 March this year. The IND/DEM Group has not held any other meeting since that date. As a result, no legal procedure has been instituted to reconstitute the Group. All information about the Group’s reconstitution should be regarded as groundless and of no legal consequence. The new list of IND/DEM members submitted to the President includes the names of seven Poles, but unfortunately we were not given the opportunity to sign it, in my opinion deliberately. Others would not have signed it if they had known that there were no Polish representatives on it. The fact that such covert action, counter to all democratic principles, has been taken means that there can only be one reason behind it: the money of the uninvited Members. For this reason, as Chairman of the Bureau of the IND/DEM Group, I demand that the Group’s funds be frozen until the situation has been clarified and set out in writing.
That is noted, but disputes within political groups are not a subject for debate in plenary.
Mr President, I have an oral amendment, which I have cleared with the rapporteur and my fellow shadow rapporteurs, to add the word ‘traceability’ to Amendments 120 and 138.
This would mean that Amendment 120 would read: ‘Promoting the availability, traceability and accessibility across the Community of organs and substances of human origin of high quality and safety for medical use.’
Amendment 138 would read: ‘Activities to help enhance the safety, quality and traceability of organs and substances of human origin, including blood, blood components and blood precursors.’
This is for medical reasons and also for legitimacy reasons.
Mr President, I rise on a point of order pursuant to Rule 151(3). When you asked if there were any objections, I stood up, but obviously you were unable to see me. Rule 151(3) states:
‘The President shall decide whether amendments are admissible.
‘The President’s decision pursuant to paragraph 3 concerning the admissibility of amendments is not based exclusively on the provisions of paragraphs 1 and 2 of this Rule but on the provisions of the Rules in general.’
On the Rules in general, there is another rule that says our business should always be transparent. We have here 140 different amendments, which Mrs Sinnott wishes to change – even as we are discussing them – with an oral amendment. How is it possible to vote ‘yes’ or ‘no’ on 140 different amendments? This is pure nonsense. I would ask you to interpret the Rules to the effect that they are inadmissible and that we vote on them on an individual basis.
We note what you say, but we have been doing it that way in the European Parliament for years.
Mr President, would it be possible, even if, I admit, it is not quite in accordance with the rules, to vote separately on Amendment 3 of the first report by Mr Graefe zu Baringdorf? Furthermore, I shall mention it straight away, concerning Mr Graefe zu Baringdorf’s second report, would it be possible to vote separately on Amendment 18? These are the amendments that form part of the package of amendments by the Commission.
Mr President, this brief amendment requires a short explanation.
Mr President, in paragraph 21 we have ‘believes that a democratic and secular Turkey could play a constructive role ...’. I propose deleting the word ‘secular’ because it is ambiguous. If we think of the state, of the government, of the parliament, it would be right; but ‘a secular Turkey’ means the whole nation. We have no right to demand that Turkish people should be deprived of respect for their own religion.
Imagine if the Azerbaijani Parliament were say that it would supply us with petrol provided we were all believers – or non-believers. I think it is playing with fire to demand from people such ...
Mr President, where the words ‘the consultations held under the Luxembourg Presidency’ occur in our amendment, I should like to insert the words ‘taking into account’, so the amendment reads: ‘taking into account the consultations held under the Luxembourg Presidency’.
. Mr President, acceptance of paragraph 43 makes Amendment 15 unnecessary. Paragraph 43 is about the name Macedonia or Former Yugoslav Republic of Macedonia and we do not need another paragraph 43a on the same subject. It has been dealt with.
– We have proposed that the following be inserted at the end of the first sentence of paragraph 5:
‘and hopes that this participation is improved and strengthened in the future’.
– In paragraph 18, we have proposed that reference to the United Nations Security Council be inserted in the middle of the sentence.
That concludes voting time.
. The Commission has put forward a programme of Community action in the field of health and consumer protection, combining two previous programmes in these fields on the premise that this would harness the energies of both. This overlooks the fact, however, that the two programmes overlap in terms of objectives, strategies and instruments.
On 30 June 2005, the Conference of Presidents decided, however, to split this programme once again. Accordingly, this report refers solely to the health programme, which in any event had a restricted scope and low funding levels.
There is nothing more important than health, of course, and protecting it is of interest to everyone, without exception. Against this backdrop, the report before us in Parliament today broadens these powers and proposes to increase both overall funding, and specific funding for measures to be pursued.
We are aware that it will still fall well short of what is required to satisfy demand and the interest aroused by this programme, yet we voted in favour of the report, as it improves considerably on the Commission’s proposal.
The report recommends that the EU set up a separate Community programme in the field of health for the period 2007–2013. The European Parliament advocates that the budget for this programme should be EUR 1 200 million (the Commission advocates one of EUR 969 million). The June List is of the firm view that health issues fall essentially within the competence of the individual Member States.
Quite a few of the objectives that the rapporteur would have the programme include for example, that of combating ill health caused by tobacco, alcohol and poor diet are ones that the Member States can pursue independently. In other words, insufficient account is being taken of the principle of subsidiarity.
Obviously, international cooperation is necessary in connection with, for example, viral epidemics and complex medical issues. International cooperation should, however, mainly take place through multilateral agreements and within the framework of the work already being done by the World Health Organisation (WHO).
We are opposed to appropriating additional resources for this purpose and, on the basis of the above-noted reasoning, have chosen to vote against this report.
.I voted in favour of this text.
I am particularly concerned about the growing resistance of bacteria to antibiotics. This poses a real threat. It is advisable, therefore, to increase research in this area and to provide information for patients explaining the dangers of inappropriate use of these medicines.
One of the great advantages of the European Union lies in the exchange of data, and particularly in the area of rare diseases. On this point I expect there to be increased efforts to encourage synergies.
This programme of action is also an opportunity to consider patient mobility. There are some absurd situations in Europe. I met a patient who lives in Strasbourg and who, in order to treat the particular type of cancer from which she is suffering, has to go to Marseille, when the same type of therapy is available five kilometres from her home. That establishment, however, is in Kehl, Germany.
Furthermore, it is essential for funding to be equal to developments.
Finally, there is one point that I cannot support: that is, complementary or alternative medicine. These practices are not medicine, but surely an alternative to medicine. The European Union must focus on the essentials, and it is not appropriate for it to contribute funding to these kinds of practices.
. I support the Community's action plan on public health. I believe it is a commodity of prime importance and its protection concerns everyone without exception.
The objectives of the programme protect citizens against health threats, promote policies that lead to a healthier way of life and contribute to the development of more effective and efficient health systems.
I particularly support the challenge to all to contribute to ensuring more effective prevention, improved health services, and a better quality of life. Bridging the gaps between existing differences in Member States' health services, in combination with synergy between the national health services, should be acknowledged as an important aspect of the programme.
– I voted in favour of Recital 3b (new) on the definition of the duration of a healthy life, even though I consider that the English version of the text is wrong, in my opinion, to use the phrase 'disability-free life expectancy indicator', unlike the Greek translation, which presents no such problem.
I wish to emphasise that disability does not imply inability; it implies a different state of health, which should be taken into account when processing and applying all Community policies and programmes.
. The purpose of this Commission proposal is to replace Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs with a new text introducing a number of simplifications and clarifications, in compliance with WTO rules.
I appreciate the need to amend Community legislation in this area. I agree with the thrust of the Commission proposal and shall be voting in favour of the Graefe zu Baringdorf report.
In the report, I should like to highlight, and shall be voting for, Amendments 6 (whereby a Member State can request any other information, provided this is duly justified) and 13 (setting a deadline for private inspection bodies which are already in existence to seek accreditation).
. The specific character of agricultural products and foodstuffs has enjoyed Community protection since 1993. This has ensured that traditional products with specific characteristics, in terms of their manufacture and preparation, have been accorded their due value.
The report before us introduces a great many simplifications and clarifications, in relation to procedures and the responsibilities of the different authorities involved in examining applications submitted.
This instrument is important because not only does it mean that products are accorded their due value, but also because consumers are protected against unfair practice, thereby ensuring that trade is pursued fairly.
This instrument will help create added value in the European rural area, and in so doing build new areas of interest to tourism. This will have very positive socio-economic knock-on effects both for tourism-related activities and for growth and territorial cohesion in the Union.
I should lastly like to point out that it is vital that our traditional products are accorded their due value, rescued, where necessary, and protected, because it falls to us to pass on our heritage to future generations.
I think that designations of origin for agricultural products and foodstuffs are often helpful because, in contrast to the dominance of the WTO’s trademark giants in the global market, they boost and develop local production and trade. I am, however, opposed to the EU’s deciding about compulsory labelling for these goods. That is a matter that, in the future too, should be voluntary.
.I voted in favour of the report on the proposal for a Council regulation on the protection of geographical indications and designations of origin for agricultural products and foodstuffs because it was becoming urgent to adapt our system of protection for producers of regional specialities to the constraints of the World Trade Organisation, as the negotiations in Hong Kong (China), in December last year, have demonstrated. We must be ready to fight on this issue because some countries, notably the United States of America and Australia, who are the cause of the problem, will not just give in. We have to give better access for nationals from third countries to the European system and give them equal rights with citizens of the European Union in terms of making requests or objections. All things considered, the European Union must defend geographical indications with all its might in the face of the World Trade Organisation because they are a determining factor in the creation of added value. Finally, in the application and in the light of almost 300 requests still pending, the services of the European Commission must act more quickly in recognising these safeguards.
. We voted in favour of the report on the proposal for a Council regulation because, with this report, the EU is establishing a system of protection for the producers of ‘regional specialities’ in the context of agricultural foodstuff production. It is in fact extremely important for our producers in the Po valley that the scope of such a system of protection is properly regulated in terms of protecting both the designations of origin and the geographical indications of agricultural products.
In this context we intend, however, to emphasise the need for a specific protective measure to be introduced with the aim of supporting the extremely important European floriculture sector, which can be seen in its full glory in Padania and, more specifically, in the province of Imperia.
I must indeed point out the serious fact that the measures aimed at liberalising customs duties have ended up benefiting the floricultural production of non-EU countries such as Israel, Kenya, Colombia, Ecuador, Zimbabwe and South Africa, which have seen an exponential increase in their market share, to the detriment of European production.
There is therefore a need to renegotiate the policy of international agreements on imports and specifically to renegotiate in such a way that
- no tariff concessions will be granted for the production of third countries that fail to comply with European standards on employment (including child labour), the environment, taxation...
. Protected geographical indications (PGI) and designations of origin (PDO) of agricultural products and foodstuffs make a significant contribution to improving standards of living for communities in rural areas of the EU, including Portugal.
By disseminating the idea that the existing regulations are incompatible with international trade agreements, not least the notorious Trade-Related Intellectual Property Services (TRIPS), the USA and Australia are exerting unacceptable pressure. The WTO’s own court of arbitration has ruled that, broadly speaking, they are indeed compatible with WTO obligations.
That being said, the EU has been forced to improve market access for third countries. In turn, the Commission is attempting to make adjustments, which, in most cases, Parliament decided to improve upon, to help protect farmers and the rural world.
Broadly speaking, we accept these improvements, and this explains why we voted in favour. We feel it is crucial that PDO, PGI and traditional specialities guaranteed be defended.
. The purpose of this Commission proposal is to replace Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs with a new text, laying down clearer and simpler rules, in compliance with the decision adopted by the WTO's Dispute Settlement Body in response to complaints submitted by the USA and Australia. The deadline for compliance is 3 April 2006.
As I appreciate the need to amend this Community legislation, I agree with the thrust of the Commission proposal and shall be voting in favour of the Graefe zu Baringdorf report.
. In a world of globalisation, standardisation and universal access to food, awareness of our origin, our tradition and ultimately also of our culture is a good and firm foundation on which we can build and further develop. European tradition and European origin are a unity in diversity. And that diversity distinguishes Europe, its regions and especially its people. The people have adapted to their regional conditions, which differ greatly. They have given rise to traditional ways of life and traditional products. We associate quite particular ideas and expectations with traditional and geographical labels.
Today our products are traded all over the world. However, that makes it necessary to regulate these products, which go out into the world rather as ‘ambassadors’ for a town or region. We must ensure that whatever is behind a good name continues to be good. And we must ensure that there continues to be a link between the name of a product and its origin in a particular region. All this must be regulated as simply as possible, but effectively. This report serves that objective in every respect.
.Inspired by the French AOC, the European legal tool for the protection of our agricultural products, with labels such as PGI, is at the very heart of the agricultural conflict between Europe and the Anglo-Saxon countries. For the United States, agriculture has to be industrial, with logos and brand names, wine included. For Europe, agriculture is primarily a quality, family-run concern with land whose produce is protected in its geographical origin. Symbolic of this is wine, born of fermentation and a sign of civilisation, while in Australia it is an industrial commodity.
At the WTO the conflict between the United States and Europe, the southern hemisphere and Europe, the Anglo-Saxon world and Europe, is a real clash of civilisations between the sickle and McDonalds. In Hong Kong, however, the Commission did not even bring up the matter of the multilateral register for labels of origin to protect our small farmers’ wines in competition with big wine merchants.
In Geneva, at the end of April, to continue to reduce agricultural tariff protection and to allow the dumping of 1.2 million tonnes of meat from the southern hemisphere and those Australian liquids, factory-coloured, wooded, fruited, sweetened and called wines, is to destroy our agricultural identity of which the PGIs are a tool.
. The protection of geographical indications and designations of origin of agricultural products and foodstuffs enables the producers concerned to safeguard the production, processing and preparation of a product of a particular origin, via the registration thereof.
In the context of the need to amend regulations, and in light of the WTO’s ruling in arbitration, this report improves these instruments, which have made a significant contribution to market access at higher prices, and have served to create jobs in rural areas of Europe. Furthermore, there have been very positive socio-economic effects for tourism-related activities.
Europe has ancient traditions which are hugely appealing for tourists. Port wine and Roquefort cheese are European products that set the standard around the world. Naturally, it is important to set out clearly what information is to be provided to the consumer, not only in order to protect these products but also to provide the right to raise objections.
I wish to highlight the clarification of the division of powers between the Member States and the Commission, underlining the need for Union activities always to comply with the subsidiarity principle. This will help to ensure that maximum benefit is derived from the measures provided for.
Geographical indications and designations of origin are sources of enrichment for Europe. It is life-enhancing to share culinary traditions. At the same time, account has to be taken, however, of the disadvantages of these designations. We do not want designations of origin to be used for protectionist purposes. For a couple of centuries in their new homelands, emigrants from Europe have produced foodstuffs and drink whose traditions they have brought with them from their countries of origin. The European Union needs, within the World Trade Organisation, to show understanding of such traditions and of the fact that generic names and designations of origin can sometimes come into conflict with each other.
The European Parliament’s two reports on this subject are only supplementary proposals in accordance with the consultation procedure. We do not believe that they have very much to add - better though it is that some proposals be put forward than not be - and believe that this subject should be dealt with by the Council of Ministers. We also firmly reject the idea that an EU authority could be given the task of monitoring geographical indications and designations of origin. We believe that, on this particular issue, we must rely on the authorities in the Member States.
We have thus chosen to vote against both reports.
. We are voting against this report as we want to keep our sovereignty on the registration of the agricultural products. The application process is over-bureaucratic. We can not accept a Community agency with responsibility for the registration procedure. However, we believe that Member States should be responsible for the registration procedure. We do not want to have a Community label as well. We want to protect clotted cream just as the Greeks want to defend their feta. but to be even-handed. We do not understand why, provided labelling is clear, such as in the case of Yorkshire feta, which is quite clearly not Greek feta, we cannot allow both of these products to coexist in British food stores. We do not think that harmonisation is a positive idea.
. Mr President, I will speak for two minutes on behalf of my Group. My Group has asked me to give an official explanation of vote on the Brok report.
Articles in the press have given the impression in many parts of Europe that the European Parliament has backtracked on its call for Croatia to quickly be given full membership, something on which it has voted several times. As you know, our Group has strongly advocated starting accession negotiations with Croatia and bringing them to a successful conclusion before the 2009 European elections. On behalf of my Group, I would like to say that we stand by that objective unequivocally and that it is quite clear from the Brok report that Croatia is an accession candidate that meets the criteria exceptionally well.
There are a few points of criticism, it is true, but I would not like to think that Croatia is somehow a candidate for the new structure of multilateral cooperation proposed in the Brok report. That is not the case. Croatia is a Central European country that really ought to have been accepted into the European Union in 2004 and which largely satisfies the criteria. Our criticism is of details that are only criticised in a country that is relatively close to accession, whereas in Turkey not even the abolition of torture is guaranteed.
I would therefore once again like to make it absolutely clear on behalf of my Group that Croatia is a candidate for accession. It must be judged by what it has achieved. It really should be separated from accession negotiations with Turkey and given clear prospects for accession, and that before the end of the decade.
Mr President, it is well known that many empires in history fell because they grew too quickly and were unable to control their conflicting cultures and movements within that growth. A debate about the European Union’s ability to admit new members is therefore in my opinion long overdue. We must not forget that the name European Union itself implies a clear limit simply with the term Europe. We must also be clear in our minds that Europe rests on a foundation of Christian values. That in itself is a reason why I agree wholeheartedly with Mr Posselt with regard to Croatia.
On the other hand, it must nevertheless be said that the events of the recent past in particular show that the belief in boundless tolerance, which is so widespread today, is misguided. Tolerance ought to work both ways, but so far, in our increasingly multicultural society, that tolerance has taken the form of Muslim immigrants expecting the Christian host countries to adapt and increasingly demanding it with violence. In the accession negotiations, Turkey has repeatedly shown its true face briefly, for example in the Cyprus agreement with threats of punishment for supposed insults to the state and now also in the dispute over the cartoons. It is time the truth finally dawned on the last of the starry-eyed supporters of enlargement that we must set clear European limits.
Mr President, like most of my British Conservative delegation colleagues, I voted in favour of Mr Brok’s excellent report and I congratulate him. Nevertheless, my party opposes the Constitutional Treaty for the European Union and therefore we voted to delete paragraph 6, as it is clear that the current wave of enlargement from 15 to 25 Member States has worked extremely well under the Nice formula, without an EU Constitution.
British Conservatives believe that the previous five waves of enlargement have been a success story, as will the accession of Romania and Bulgaria, in all probability scheduled now for 1 January 2007. Enlargement beyond that can be accommodated by new intergovernmental conferences. We as Conservatives believe in a wider, looser European Union of cooperating nation states, hence our overall support for Mr Brok’s excellent report.
Mr President, I would like to state separately that I voted in favour of Amendment 13 in Mr Brok’s resolution, which calls for the racist and anti-Semitic Grey Wolves organisation to be declared illegal. The organisation is responsible for repeated terror attacks on Christian and Jewish institutions in Turkey. The wording is strong, of course, but this is an unfortunate reflection of reality. This group terrorises people just as Hitler’s gangs did before he came to power; not on such a large scale, but with the same arrogance and using some of the same methods. In my opinion, the problem deserves the attention of this Chamber. Jewish communities and Christian churches have become targets of physical and spiritual terrorism at the hands of the Grey Wolves, and the matter calls for international attention.
We Swedish Social Democrats want to see an open EU in which solidarity is the rule and which welcomes new countries into membership on the basis of the Copenhagen criteria. We therefore regret the fact that the report focuses too much on the EU’s own capacity for absorption, because it can give the impression that the European Parliament questions the EU’s ability to include more Member States. The EU’s own capacity for absorption is ultimately dependent on the EU’s willingness to include more Member States. We also view with concern the widespread inclination to exclude countries from membership on the basis of, for example, their economic situations.
– We MEPs of Nea Dimokratia would clarify that the second part of paragraph 43 of the report does not express our views on this specific matter.
This own-initiative report discusses the important issue of the EU’s continued enlargement.
The June List is, in principle, well disposed to continued enlargement of the EU, provided that the proposed Member States share the fundamental values that constitute the basis of the EU in terms of what it stands for. These include, above all, human rights, democracy and the principle of the state governed by law. When it comes to legislation not concerned with these values, nation states are sovereign.
The rapporteur also proposes a very considerable increase in the budget, corresponding to approximately SEK 25 billion, and that is something to which we object.
We have therefore voted against the report.
. Although the Union is still digesting the ten countries that joined in 2007, with Bulgaria and Romania on the way, the wheels have been set in motion as regards the accession of Turkey and the Balkan countries, such is the insatiable appetite; this after the proactive involvement in the destruction of the Federal Republic of Yugoslavia.
From out of the fug of ‘political correctness’, the true objectives of such a race always emerge, namely the establishment of a free trade area and the sharing of natural resources in exchange for practical incentives; in other words, economic domination and exploitation of these people and their countries by the large economic and financial groups from the major EU powers, with Germany at the front of the queue. This is no coincidence, given that Germany, in conjunction with the USA, is the dominant force in the region and is involved in the military occupation thereof.
How about this for interference in a sovereign state by the majority in Parliament? ‘draws attention... to weaknesses… such as excessive state intervention in the economy and the complex rules… in public administration which are hampering development in the private sector and in the field of foreign direct investment.’
Note also the support for the division of Serbia, circumventing international law, in calls for ‘a Kosovo whose territorial integrity is safeguarded by the UN and the EU…
. The European Parliamentary Labour Party supports a positive attitude towards future EU enlargement, in particular honouring commitments made to candidate and potential candidate countries. In this respect, it is inappropriate to propose other 'operational possibilities' in paragraph 10 of the resolution, as relations with neighbouring countries are clearly covered by the Accession Process and the European Neighbourhood Policy.
On 1 May 2004, the EU was enlarged to include ten new Member States from Eastern and Central Europe. With the help of the EU’s carrot and stick approach, countries that were previously behind the Iron Curtain were turned into democracies with market economies. It was an historic event. We must now fulfil our pledges regarding continued enlargement of the EU to include countries such as Romania, Bulgaria and Croatia. However, we must also be receptive to new membership applications. Those countries that fulfil the requirements must be allowed to become Member States.
Today, we are voting on a strategy paper for continued enlargement, which contains a proposal that the EU define its geographical borders. That is something I shall vote against. The borders cannot be closed. Defining Europe’s borders would be interpreted by, for example, the Ukrainian people, currently poised between democracy and dictatorship, as a case of our slamming the door in their faces. That would be an historic setback.
– The report, the Council and Commission decisions and the debate in the European Parliament coincide with the 7th anniversary of the dirty US-ΝΑΤΟ-ΕU war against Yugoslavia and the organised murder of Milosevic. The plans of the European and American imperialists and executioners of the Balkans, which were to annex and create protectorates subordinate to the EU and imperialism and allow Euro-unifying capital to plunder their wealth-producing resources, are being revealed in an insulting manner. Already, the situation of the Balkan peoples is drastic and it will worsen when they join the ΕU. Competition and the new round of border changes are creating new tensions.
The Kommounistiko Komma Elladas, repeating its position against the ΕU and its enlargement, will help to galvanise the fight of the peoples against the European and American imperialism that imposed the occupation of the area.
For the FYROM, it repeats that the problem relates to imperialist interventions and border changes, with the stirring up, also, of minority issues, actions on which Nea Dimokratia, Panellinio Socialistiko Kinima and Synaspismos have kept quiet or consented to in the past, focusing their attention on the name of the neighbouring country. Any demagogic crowing and political adjustments by the other parties are an attempt to disorientate the people and launder the huge political responsibilities which they have in going along with imperialism.
. The Brok report on enlargement is an excellent snapshot of the applicants for the next round of EU enlargement. More importantly, however, it is also a warning of the difficulties posed by future enlargements.
In this regard, I feel that two ideas should be made clear.
The first of these is the ‘constitutional impasse’. Given the need for clarification, or even reorganisation, of the institutional structure before any new enlargement, it would also appear that the citizens and political leaders should not be restricted to one sole institutional/constitutional solution to enlargement.
The ‘absorption capacity’ factor is increasingly becoming one of the fundamental criteria. The prospect of accession and the neighbourhood policy have helped in the democratisation and development of potential candidate countries, but that in itself is not sufficient. The EU must also be ready to welcome new partners and this must form part of a drive to guarantee the same conditions for those who join, as opposed to a selfish approach on the part of those who are already members. This is a responsible approach to addressing the need to have European citizens sign up to the enlargement process.
. Today, Parliament has given its opinion on the strategy for managing future enlargements of the European Union.
Enlargement ‘reunions’ with our brothers in Europe – Bulgarians, Romanians, Croats, Macedonians and others, arbitrarily separated from us after Yalta. They are as destined to join us as the European Union is to integrate them. It is not the substance that I am contesting, but the form and the timescale, and that is the reason why I voted for paragraphs 5 and 6.
It is time for the European Union to enter into a proper debate about its own borders. This is something it carefully avoided doing throughout all the work of the Convention. It is a black hole in the Constitution that has amply fuelled scepticism and anxiety. Avoiding unpleasantness is an attitude unworthy of us and of our electors, and asking for a debate does not make us ‘refuseniks’ against enlargement.
A Europe without borders is of no use to those who want a European power.
Our borders may be geographical, historical and moral, of course, but they are necessary to preserve a model, a vision and common values.
. I am a strong supporter of enlargement of the EU. While the report contains much with which I agree, I cannot support the negative slant given to Turkey, in particular the inaccurate statement in paragraph 31 that Turkey is in some way obstructive within NATO. Furthermore, along with other British Conservatives, I am profoundly opposed to a European Constitution and cannot accept the language of paragraph 6.
. A resolution was adopted yesterday to set up the Human Rights Council, replacing the Human Rights Commission.
This process has been characterised by the USA’s attempts to create an instrument that it can manipulate, so that it can justify its policy of interference and aggression in sovereign peoples and states. It is a process in which the USA, always placing more and more demands, has sought to impose as many of its conditions as it can. The USA had wanted it to be worse still and for this reason alone we voted against.
Among many other modifications and aspects that could be expanded, I wish to highlight that the new Council has a reduced number of countries, down from 53 to 47 (the USA wanted 30). Its members are elected by the UN General Assembly, via an absolute majority (the USA and the EU wanted a voting system in which they and their allies had the power of veto), although restrictions had been sought.
This is a process that for some is merely the first step, as part of a broader drive, on the part of the USA and its allies, to dominate and manipulate the UN.
.  In the context of the vote on the joint resolution on the 62nd session of the United Nations Human Rights Commission (UNHRC, Geneva), I wish to mention what I consider to be a possible solution, albeit not an ideal one, as regards one of the most significant points raised in the debate.
One of the UN's biggest shortcomings on human rights has always been the lack of legitimacy of some of its Human Rights Commission members, especially when they have chaired it. The list has been well-documented and I do not feel the need to repeat it here. The outcome, namely the method of electing the members of the future Human Rights Council, does not guarantee that this will not happen again, but at least represents an attempt effectively to legitimise its members, and this should be acknowledged.
I also feel that this is an opportunity to reinforce the idea that EU Member States and their allies should try to set an example on human rights, in their own countries or in their international relations.
. We voted in favour of this resolution, although we feel that some of its points are unclear and somewhat incoherent. We feel that biological diversity must be protected and that there should be the broadest possible global agreement on the protection of biodiversity. The Convention on biological diversity gives practical form to this. Accordingly, the EU and its Member States must take an appropriate stance at the Conference of the Parties taking place in Curitiba, Brazil, at the end of the month.
We know, however, that equally important, if not more so, is the need to stem the loss of biodiversity, by incorporating the aims of the Convention into development policy in Community policies such as agricultural and forest policies aimed at halting the spread of GMOs, supporting family farming and traditional forestry, as this is the best way of protecting biodiversity.
Marine biodiversity must be saved from destructive practices. Traditional coastal fishing, the best protection for biodiversity, must be supported.
Lastly, previous resolutions on the issue must be taken on board, particularly regarding the fight against the illegal felling of trees and the trade in those trees.
I voted against the resolution on the Curitiba conference on biodiversity. Parliament is making a big mistake in confusing biodiversity and genetic engineering.
All the diversity of living things is the result of changes in the genetic structure of all living organisms. Those people who, in Europe, continue their reactionary battle against transgenic agriculture do not want to know that it causes no harm to human health in the rest of the world. In 2004, nine million small farmers cultivated almost 90 million hectares of GMOs in the world, while in the European Union of 25, 11 million small farmers cultivated 97 million hectares, of which some tens of thousands consisted only of transgenic crops.
Europe is in the process of losing another battle.
. – We agree with the majority of the findings, which confirm the deterioration of the environment, the destruction of forest ecosystems and the continuing loss of biodiversity. We also agree with many of the proposals, except for those which are referred to within the framework of the existing legal order, because in many states, as in Member States of the ΕU, these things are happening legally. For example, the use of genetically modified organisms (GMOs) in agricultural production and in the production of foods which threaten the environment and biodiversity was liberalised under Community regulations. Forests are being commercialised under Community regulations, with the result that they are being destroyed even faster, and so forth.
We disagree radically with the proposal in the motion for a resolution which 'calls on the European Commission and the Member States to show leadership and conviction, by agreeing to and facilitating concrete measures for the protection of biodiversity, both domestically and internationally', because it is like asking the wolves to look after the sheep. They are calling on those responsible for the destruction to lead according to their own policy.
We call on the grass-roots movement and its organisations (trades union, ecological organisations, agents and so on) to fight to impose measures and policies which will prevent any further deterioration of the environment, destruction of forests or loss of biodiversity.
Mr President, the protection of biodiversity is a fascinating subject. My group, the Group of the Greens/European Free Alliance, is completely satisfied with the resolution that was approved by a very, very large majority of the European Parliament and it is completely satisfied also that Parliament is sending to the eighth Conference on biodiversity, three years after Kuala Lumpur, a delegation that will defend the protection of biodiversity. With this in view, ladies and gentlemen, I should like to remind you of some basic principles that are all too often forgotten here in this Parliament.
Food safety depends on three things: water, soil and phytogenetic diversity, and only 12 plant varieties, including wheat, rice, maize and potatoes provide virtually 80% of the energy requirements of the world’s population. It is a great temptation, therefore, for industry to acquire the monopoly on seeds by making use of technologies derived from biotechnology.
Consequently, we call on the Council of the European Union, which will be present, to support the moratorium that is currently in place on trials and commercialisation of genetically modified varieties in order to restrict their use. Put more simply, ladies and gentlemen, the Terminator must not re-emerge in the guise of some biotechnological innovation.
Furthermore, in order to limit the invasive nature, for our ecosystems, of varieties of biotechnological origin, biological diversity must be protected by protocols that force researchers to carry out their experiments in confined areas.
In conclusion, we must remember that the fight against the erosion of biodiversity presupposes some action on conservation. Of course, it is not a matter of putting away biodiversity in test tubes, but rather of allowing indigenous populations, which, moreover, we support, to continue to make use of their traditional expertise and of their supremacy over genetic resources.
It has to be recognised that here too, money is the sinews of war. I shall therefore be asking you also to support the Global Environment Facility. We know very well that, in the case of Natura 2000, if the European Union does not allocate money to this network, biodiversity will not be protected. In the same way, if we do not give money to the Global Environment Facility, nature conservation will be, once again, nothing more than a tissue of fine words spoken in plenary.
The next item is the continuation of the debate on the report by Mrs Thyssen on the Community action programme in the field of health and consumer protection (2007-2013) – consumer aspects.
. Mr President, Commissioner, ladies and gentlemen, first of all I should like to thank Mrs Thyssen for her report and for her cooperative spirit.
Although it has been adopted unanimously within the parliamentary committee responsible, the Socialist Group in the European Parliament has asked for a debate on this report. In fact, even if the groups as a whole agree in good faith to afford the highest political priority to consumer protection, I can see that there are still differences of opinion about the right way to go about it. Also, while the feasibility of this programme is on hold pending the outcome of the negotiations on the financial perspective, I should like to go over a few basic points from the Socialist Group.
First of all, I should like to remind you of our support for separating the two action plans, for public health and for consumer protection. Next, in relation to the horizontal objectives of the plan, the Socialist Group considers that the means of redress, both for individuals and for groups, available in some Member States, constitute real progress for consumers. That is the reason for our Amendment 55.
Next, with regard to the specific actions of the programme, I should like to highlight the importance of the following: the development of tools to enable scientific assessment of the effects on consumers of exposure to chemicals released from products; the compilation of an inventory, what one might call a , of the existing legislation, regulations and practices in the Member States in relation to consumer protection and including an assessment of the implementation of Community legislation at national level; and exchanges between national and local consumer associations in order to assist public authorities to make legislation at a European level in matters concerning the protection of users in the field of services of general economic interest, and that is the meaning of our Amendment 58.
Thirdly, regarding the legislative measures to accompany this programme, I wish to address myself in particular to Mr Kyprianou concerning the political and legislative measures that he has promised to present to us in the autumn, specifically to accompany this programme. The terms of the debate are familiar. How best to intervene at European level? Is it better to favour European law or to favour self-regulation on the part of the economic operators? How are we to link emerging European law in relation to consumer protection with national laws that are older and that often afford greater protection for the citizens in some Member States?
In my view, while our fellow citizens’ mobility is increasing, I consider that the role of European public authorities is to ensure the best possible protection for consumers. I do not object at all to initiatives concerning self-regulation, but they must be the responsibility of the economic agents themselves and their aim must be to improve on the minimum standards fixed by the legislator.
Finally, we should be extremely careful in respect of two dossiers that relate to today’s debate. The first concerns discussions about the common framework of reference in relation to European contract law and the second concerns the extension of standardisation procedures in the services sector, including services that are given collective preferences, such as social housing.
These are the comments that I wished to make on behalf of the Socialist Group in the European Parliament.
Mr President, because we had so much to do this morning, this debate has been rather delayed, and it is unfortunate that the rapporteur and many others who have worked on this issue cannot be in the Chamber. However, that is the way it is. I was suddenly given a very great deal of speaking time by my group and declined to use the last five minutes, even though I was offered the chance to sing a song. That is not something I shall do, however.
The internal market has created millions of jobs, as well as increased prosperity. It has torn down borders and opened doors. We can do whatever we want: travel, study, work and set up house. Consumers have been given access to a host of new products. We must therefore go further and also create an internal market for consumers. That means common regulations and a high level of consumer protection throughout the EU. As border trade increases, so too does trade at an individual level, so people need to know what kind of goods they are buying, what to do if there is something wrong with them, how to complain and what kind of regulations exist. How are they to know that a particular product really does what it purports to do? What is available in terms of service, warranties and the resolution of disputes?
If we are to win back people’s confidence, there must be guarantees regarding these matters, for they are day-to-day issues concerning the conditions encountered by consumers every day. These are the matters we need to engage with at EU level. It is therefore really excellent that the Commission has put forward this proposal for a long-term multiannual programme in the field of consumer protection.
The Group of the Alliance of Liberals and Democrats for Europe does not, however, agree with the Commission about the need to combine consumer protection and public health. We share the rapporteur’s view that they should be kept separate. Even though there are naturally points of contact, they are two distinct policy areas requiring different approaches, and the two should be kept separate. We do not want to see any special authority or agency in this connection, either.
Other important elements we are delighted to see included in the proposal include the views that consumer policy needs to be integrated into all policy, that it is important to cooperate with the various consumer organisations in our Member States and that additional support and attention might be given to those states that have not yet managed to make much progress in the field of consumer protection. I am delighted that we have been able to agree on these matters and that there is a broad consensus among the groups regarding them. I wish to than Mrs Thyssen – hopefully, she will read the Minutes – for the far-sightedness and willingness to cooperate that she has shown. We are ambitious when it comes to consumer matters, whether what is at issue is cooperation, evaluation or the provision of information. There must, of course, be a proper budget, therefore.
I hope that, in the future too, there will be constructive cooperation when it comes to the consumer programmes that the Commission is to present this autumn. Perhaps we really should have proceeded the other way round and first dealt with the major policy guidelines and then this programme, but what is done is done. We back what has been proposed and shall support the report by a large majority – or, I in actual fact believe, unanimously -–when it is voted on during the next part-session.
. Mr President, the European Union wants to fund consumer organisations, both governmental and non-governmental, to the amount of EUR 1.2 billion, to bring them into line with existing and future legislation. Like so much that comes from this Parliament, it is not possible to object to the subject-matter itself. Who would object to better and more efficient consumer protection measures where they are required?
In Britain we already have high standards of consumer protection legislation and have had for many years. No doubt European countries should learn from each other and from non-European countries by adopting international best practice on a national basis, selecting that which is best suited for their particular needs.
But as we would expect, this report speaks of uniformity, integration and harmonisation. The objective of this report is not the adoption of legislation – that is good in itself – but, like everything else that comes from this Parliament, it serves the purpose and process of extending power and dominion to the European Union. It will add to the , the body of law that, once accrued to the European Union, is never returned to nation states.
There are also some disturbing overtones contained in suggestions that patterns of consumption, linked to sectors of the population, should be adopted. Such intelligence-gathering in terms of consumer consumption could compromise the privacy of the citizen. That is already being done in Britain by private retail companies using such devices as loyalty cards. However, the consumer has some choice about whether to participate, depending on where and how they choose to shop.
That kind of information-gathering on the citizen is not something that should be undertaken by the state; certainly not in the form as represented by the European Union.
– Mr President, the Community action programme in the field of healthcare and consumer protection for 2007-2013 defines the way in which the EU intends to improve healthcare and boost consumer confidence by applying the provisions of the Treaty.
The joint strategy in the field of consumer protection in the European Union is a collection of actions such as better understanding of consumers and markets, better consumer protection regulations, improved means of implementing the law, monitoring and settling claims, and better provision of information to and education of consumers.
The problem lies elsewhere, however. Food safety is becoming worse in Europe. Genetically modified foods are multiplying on the EU market. These foods are unwanted and are potentially damaging to human health and to the environment. Society feels threatened by GMOs. This has been expressed in numerous protests, in a growing anti-GMO public movement and in local authority regulations. Another threat to health and consumers, aside from the spread of genetically modified food, is the increasing concentration of agricultural production which squeezes out family farms producing healthy food. Chemicals in farming and the pollution of the soil, the water, the air and of many food products are not beneficial to humans. The time has come for human health and wellbeing to become the highest value of all, so that humanity may benefit.
Mr President, contrary to the opinion that prevails in many economic circles, consumer protection has nothing to do with protectionism. Quite the opposite: industry cannot flourish without the confidence of consumers, and customers are more capable of mature judgment than the multinationals and the EU generally give them credit for.
The Commission’s attitude in this field is strangely contradictory. On the one hand, with the Green Paper on healthy diet and physical activity, for example, it initiates coordinated policy, while on the other it undermines consumer protection with the Services Directive. Among other things, for example, the latter makes the nuisance of telephone advertising, which has been prohibited until now, suddenly legal, provided it is not done from domestic call centres. Then again, it worries about the level of its citizens’ debts and wants to deter even slight overdrafts at great bureaucratic expense. But those overdrafts are the consequence of our consumer society and a life on credit, with the budgetary policies of many EU Member States setting the example.
As the latest scandal surrounding bad meat in Germany once again proves, there are not enough inspectors to deal with the black sheep in the food industry. In the field of electrical goods and toys, too, the number of dangerous products has almost doubled. Publishing the names of the firms concerned would be more effective than any fine. Perhaps then we would have real consumer protection.
Ladies and gentlemen, first of all I would like to thank Mrs Thyssen for her work on this report, which has not been particularly easy. I fully support the rapporteur’s justification as to why the action programme in the field of consumer protection cannot be integrated with the programme for public health protection. By separating these programmes, the two policies, both of which are very important to our citizens, will gain in significance. Despite the fact that the original European Union, and also the new Member States, are now paying more attention to consumer issues, we should not be complacent about the current situation.
Support for consumer protection chiefly involves the funding of consumer organisations, particularly in the new Member States, and current levels are inadequate, not to say worrying. For instance, in Slovakia, subsidies amount to less than a tenth of the comparable aid granted in neighbouring states. Scheduled payments tend to be delayed, and subsidies, already low, are very often cut back, jeopardising the survival and creativity of these organisations. I am convinced that a joint action programme would only worsen these negative consequences.
Consumers form the bedrock of a market economy. It is becoming increasingly more complicated to be a consumer, especially after EU enlargement. We, the 450 million citizens of Europe, are directly affected by issues ranging from the safety of the goods that we buy and our trust in retailers to on-line shopping and advertising. Since many of these issues traverse national borders, we need intensive and preventive awareness-raising campaigns that will equip us with the self-confidence to prevent us becoming the pawns of big corporations. The Commission must surely find these reasons sufficiently compelling for it to approve a separate and adequately funded action programme for consumer protection policy.
The Community action programme for consumer protection in the period 2007–2013 provides an important framework for achieving equilibrium in the internal market, meeting consumer needs and requirements, and creating a balanced and proper relationship between consumers and businesses. The independent European organisations that are educating the European consumers of tomorrow want substantial change and financial security. They expect the European Union to supply a clear vision and a set of rules, and to eliminate bureaucratic and administrative obstacles.
However, particular attention should be paid to aiding the new Member States and accession countries. The date set for the debate on this report is symbolic, as 15 March is World Consumer Rights Day. By approving this report we will send a message that the European Parliament considers it a priority to create in Europe a decent and just society for consumers.
Mr President, Commissioner, like many or almost all of the Members who have spoken before me, I, too, would again like to stress that it is not sensible to combine consumer protection and public health in a joint action programme. We need two different action programmes, because a very large number of very different questions are discussed and dealt with here.
As regards consumer protection, I would like to say that it is very important – that is why I would also like to urge you to pay great attention, in Parliament’s motion, which I hope will be accepted as it stands, to the fact that we are especially supportive of consumer protection organisations in particular. We have found that there is still some catching up to be done in the new Member States in particular, and we want to ensure that consumers there get the highest possible common standard of consumer protection, just like we do; there is still room for improvement here, too, it is not as if we were always the best. This is a matter of great concern to us.
That is why we need to ensure that consumer protection organisations are well able to be effective on the public’s behalf. Citizens have repeatedly told us that consumer protection is what they want. We want a Europe where the citizens, the people, are at the centre, a Europe where their rights to protection are respected. For that reason, my Group is also particularly concerned that we should get harmonised consumer protection legislation in the field of services of general economic interest.
Where, if not in water, postal services, gas or electricity and other areas, is it important to have a minimum of harmonisation so that a high level of rights relating to access, safety, reliability, price, quality and choice is guaranteed and these forms of protection are as high as absolutely possible. These are the things that concern our citizens, what they need and what they want.
Mr President, international cooperation in the field of consumer protection pursues the goal of protecting against risk and increasing the opportunities available to citizens to make their own choices. It results in better quality of life for EU citizens by increasing safety and confidence in products on the internal market. For this reason the Community networks that provide consumers with essential information and support in terms of legal aid, mediation and other forms of dispute resolution should be supported and developed. The Solvit system is of great importance in this respect, since it is a mechanism for serving consumers that already exists. It is also important to build confidence in products by taking action to step up the fight against counterfeit goods, which should be regarded as common theft of a brand or a trademark. Particular attention should be paid to providing consumers with better information about the dangers to health and safety that may arise as a result of using certain counterfeit products such as drugs or cosmetics.
Consumer protection policy must also be implemented through consumer organisations. Such organisations are active in the majority of Member States, but their budgets and scope for action are often limited, especially in the new Member States. There is an unquestionable need for additional funding for organisations of this kind. Consumer protection may cost money, but it is a cost we have to bear.
Mr President, I agree with all the arguments brought by the rapporteur and the Conference of Chairmen to support the separation of health and consumer protection tasks, and I support the separation.
I would like to present a further argument. Consumer protection faces very specific challenges both in the new and old Member States, which are totally independent of health issues. These challenges should be treated with the highest degree of independence.
Consumer protection had initially involved goods, and in particular food and household items. However, this situation has changed radically over the past decade. On the one hand, together with market integration, consumer protection, too, must extend beyond goods to include services. On the other hand, consumer protection must adapt to the market restructuring caused by the rapid development and expansion of information technologies.
Nowadays it is possible, for instance, for a French consumer sitting in a Belgian home to ask for a consumer loan from a Dutch bank by sending an SMS text message, and then, with a few mouse clicks, to purchase a Swedish electronic product from a Lithuanian Internet store, to be delivered by a British service provider. Such situations are quite usual these days, and they only reflect the normal operation of our internal market.
And yet, within the current legal frameworks, it is not only difficult to guess which consumer protection regulation of which country is applicable at any given time, but even the competence of the various possible authorities is difficult to determine, especially for the consumer. For this reason, with the integration of the services market and the irreversible expansion of online purchases, the future European Consumer Protection Agency will also have, apart from the traditional task of consumer protection, other crucially important tasks in the areas of research, analysis and planning.
Like industry, our legal system and institutions also need innovation. The frameworks ensuring protection for the European consumer in the 21st century must be sufficiently flexible to adapt to the immeasurable variety of potential real-life situations. In order to accomplish this work, we need independent resources, excellent and versatile specialists, and I am convinced that it is in the joint interest of the 450 million European consumers that the Consumer Protection Agency becomes an independent pole of excellence. I ask for the support of the Commissioner to achieve this.
I beg your pardon, but allow me to make a suggestion to our fellow Members from the new Member States, who are accustomed to reading out their speeches in Parliament. Reading out the speech too quickly compromises its translation and makes it impossible to understand the speech itself. I therefore suggest that you omit a sentence, provided that the speech is read out at a manageable speed for the interpreters, or else that you submit your speech to the interpreters beforehand so that they might keep up with the speed of your delivery. Doing so will help us understand our parliamentary business.
– Mr President, I would like to protest against the accusation that ‘colleagues from the new Member States’ read too quickly. If a Member reads too quickly, he reads too quickly, regardless of whether he is from a new Member State or an old Member State.
. Mr President, I shall briefly make a few comments on the issues raised by the Members. I would like to thank them for the very interesting debate we had, and now we have the advantage of having them split into two parts, but I still think the issues raised here today were very interesting.
I know I tend to repeat myself, but many of the issues raised will face financial challenges; so issues such as support for consumer organisations or increased support for consumer organisations, or even more active/strengthened initiatives in the new Member States will be affected by the final outcome of the budget discussions. Nevertheless, especially on the issue of the new Member States, I agree that there is a need for priority, not so much having a separate strategy – and this has already been described in the morning session – but rather giving priority and emphasis and focusing on the newest Member States, at least those where the consumer protection tradition is less apparent than in other Member States. These will be reflected, as you will see in the near future, in the consumer strategy which is being drawn up in a more detailed way, and you will see how the focus will be concentrated on the new Member States, especially in education, in the training of consumer organisations and in areas where we could strengthen consumer protection mentality.
On the issue of vulnerable groups, I agree that certain consumer groups need increased protection. Again, I am not sure if inclusion or specific provision in the programme is the best way to achieve this; nevertheless, in specific actions, in specific initiatives and legislation, we should take into account the particular needs of vulnerable groups, children for example. I refer you to the relatively recent legislation we have adopted jointly on unfair commercial practices, where we take into account vulnerable consumer groups.
There is a misunderstanding about the agency. I see that Mr Stubb is not here this afternoon, but the proposal for an agency is not in the sense of an agency that will be formulating policy or taking initiatives in the area of consumer protection; it will be an executive agency, it will be a management body which will do the accounting and all the practical aspects that do not involve policy. It will actually operate from the practical accounting management aspect, so it will free the resources we have in the Commission actually to promote and propose policies. We already have an executive agency for the health programme, and this is something that has been working very well because it makes better use of resources, and we propose something similar now for consumer protection. So, it is not a separate agency or institution in the sense that it was described today by the speaker of the group concerned.
I said a few things about splitting this morning. I understand Parliament’s position. Before we take our final decision, we will wait to see the outcome of the discussion on the financial perspectives, so at this point we do not agree: we still feel that there are benefits in having a joint programme whilst safeguarding the specific needs and financing provisions of the two areas. Nevertheless, we will revisit this issue once we have a specific picture in front of us regarding the budget.
Finally, I have taken the point on services on board. We are already funding programmes for consumers in relation to services as well. One point on the consumer protection area in general is that we should always bear in mind the benefits of offering consumer protection, not just for the consumers, not just for the protection of the citizen, but also the benefits that increased consumer confidence will have on the internal market, the economic growth that this will promote and, of course, the competitiveness of the European economy.
Once again, I would like to thank the rapporteur and the members of the committee for their strong support of this programme, and I am looking forward to working with them in the consumer protection area in the following period.
The debate is closed.
The vote will take place on 23 March 2006.
The next item is the debate on six motions for resolutions on human rights in Moldova and in Transnistria in particular(1).
. Mr President, despite an international outcry, Transnistria, which illegally declared independence from the Moldovan Republic 12 years ago after an armed conflict involving Russian military support, continues to exist, along with the deep-rooted corruption within its undemocratic authoritarian regime. The situation is of great concern, not just because of the violation of the human rights of the citizens of this region, but also because it continues to be a source of conflict and instability between Moldova and Ukraine. A border crisis could easily escalate, with unforeseen consequences.
It is of the utmost importance that, through the exhibition of goodwill, common sense and a desire for peace and reform, all parties directly involved in the Transnistrian dispute – namely Moldova, the Transnistrian region of Moldova, Ukraine and Russia – refrain from any action that may cause the deterioration of the already heated situation and proceed immediately to fully engage themselves in honest negotiations in order to speedily reach an amicable solution to the problem.
. – Mr President, the political situation in Moldova is an example of how political declarations fail to tally with either the opportunities available to implement them or the goodwill to do so.
In 1999 Russia undertook to withdraw its troops stationed on Moldovan territory in Transnistria by the end of 2002. As yet, however, Russia has failed to acknowledge the sovereignty and constitutional integrity of that country’s territory by withdrawing them. Transnistria is one of the most industrialised areas of Moldova. The continuing existence of a self-proclaimed political entity stands in the way of any chance of the country’s economic situation returning to normal, or of the country being able to start the necessary preparations for any kind of talks with the European Union, whether about membership or even just about association.
Russian policy strives to use all possible means to retain its superpower influence in Central and Eastern Europe, which it regards as its natural sphere of influence. The Transnistrian regime, supported by the former Red Army, is a blatant example of disregard for people, citizens and their rights. Corrupt troops carry on large-scale illegal arms trading there, along with many other criminal activities. The Russian Government’s promises to withdraw its army have yet again proved to be a political ploy made without any respect for political partners, including the Member States of the European Union. It is a ploy aimed at allaying public opinion.
My question is as follows. How do we intend to formulate a European defence policy if we are unable to force our partners to abide by such clear obligations in respect of areas so close to us? Where can we show the power of persuasion of the 25 EU Member States if not in urgent matters like this one, which is key from the point of view of our own safety?
If we want any of our declarations on defence policy to have any meaning at all, we need to prove ourselves equal to the task in specific cases such as this one, and to demonstrate our will to ensure that every partner, no matter how powerful, observes his undertakings.
. Mr President, whilst the diverse political forces in Moldova are keen to join the European Union, that country is not a candidate country and is unlikely to become one in the foreseeable future. Today, we voted on the enlargement strategy as proposed in the Brok report. If we, on that basis, restrict access to newcomers, the only chance Moldova has of joining is by circuitous means, according to the model of German reunification from 1990.
This would mean that, in due course, Moldova would have to relinquish its independence to return to Romania, from which it broke away in 1940. A solution of this kind was also mooted straight after the break-up of the Soviet Union, but Romania appeared not attractive enough at the time to implement this plan in the short term.
This may change if Romania’s EU membership proves to be a runaway success and if Moldova realises that as a neighbouring country, it is much worse off. A reunification of this kind has never met with the support of the Slavic-speaking minority, though, who are mainly to be found in the east of the country and would much rather maintain the old ties with Ukraine and Russia. A solution may not present itself for the factual separation of the eastern fringe, the long and thin region of Transnistria situated along the border with Ukraine, until Ukraine joins the European Union. In the mean time – which can be some time – we should look to find peaceful solutions, cooperation and democratic changes within Transnistria, which is still being ruled with an iron fist.
My group has highlighted this in its own draft resolution. We regret that the joint resolution mentions a weakening of the Transnistrian Government, rather than its reform. For the rest, we can endorse the compromise document because, on the one hand, it does not incite violence against Transnistria and, on the other, this resolution does not seek to isolate Moldova by way of punishment for the strong position which the Communist Party has been accorded in that country by its voters.
. Mr President, I can tell from the speeches that many who are working on Eastern Europe are aware of the situation in Belarus, which is getting worse every day.
As Mrs Ferrero-Waldner is present, I will also again point out that the way she behaved towards Parliament in this matter was extremely unfortunate and a considerable violation of the rights of European parliamentarians themselves. We are aware of the correspondence with Mr Klich, but that is no way to behave! I have been involved in policy towards the country of Belarus for 12 years and I can only say that in that time the Commission has never behaved as she did. I just wanted to say that straight away because she is present.
In contrast, while the Republic of Moldova is ruled by a communist party, it is interested in a rapprochement with the EU and is, at least as I see it, an active partner in the neighbourhood policy. The problem is a completely different one: it lies east of the River Nister. There are still Russian troops there, outside Russian territory, 15 years after the break-up of the Soviet Union.
That is precisely the problem: the stationing of Russian troops and the violation of the integrity of the Republic of Moldova, that is the conflict we are talking about. It is not an ethnic conflict. I therefore believe the problems can only be solved by very tough talking between the EU and Russia, with an ultimatum for the complete withdrawal of the troops. That is also in Europe’s interest because it is the only way the border can be completely controlled. The regime that is living on those troops in Transnistria can then become a democratic part of Moldova instead.
The poverty in the country has greatly encouraged the trafficking of women, and that is another reason why it should also become part of the neighbourhood policy towards Moldova.
, . – Mr President, the dictatorship of the self-appointed authorities in Transnistria, characterised by severe repression and ideological backwardness, has aroused great concern in Europe.
While Moldova has already taken significant steps on the path towards democracy and respect for civil liberties, Transnistria continues to violate fundamental human rights. Brutal arrests, inhuman detention conditions and a lack of freedom of speech or assembly are facts of everyday life in this region, and cannot be tolerated in today’s Europe. Transnistria is well known for ignoring the rulings of the international community. Eighteen months have passed since the International Court of Human Rights issued its judgment in the case of Ilascu and other opposition figures, but not one of them has yet been released.
An important step towards resolving the conflict with Moldova is Russia’s withdrawal of troops from the self-proclaimed Republic of Transnistria, in line with the resolutions of the OSCE summit in Istanbul in 1999. To date, Moscow has violated its undertakings by continuing to give economic and political support to the local dictatorship and its repressive regime.
At the same time as welcoming Moldova’s efforts as regards institutional reforms and respect for the rights of national minorities, including the Romanian minority, as a real step towards democratic dialogue with the European Union, we are at the same time aware of information about rampant corruption and illegal trafficking in women and children. The Moldovan authorities must continue their efforts to establish a stable and independent judiciary, as well as political pluralism in their country. For its part, the European Union must take decisive steps to resolve the issue of Transnistria, and increased dialogue between the EU and Moldova can help to resolve this long-standing conflict and to stabilise the situation in this region of Europe.
Mr President, I wish to begin by thanking our colleagues who initiated this very important debate and resolution on the situation in Moldova, and Transnistria in particular.
The Transnistrian conflict, frozen since 1992, was recently described as a front line in EU-Russia relations. Following long discussions and major preparatory work, last December the EU finally launched a new mission – the EU Border Assistance Mission to Moldova and Ukraine – thus contributing to both countries’ joint action to fight against smuggling and black-market trade in the region.
Surprise, surprise! This very balanced move led Russia to put its 1100 troops – so-called peacekeepers – in Transnistria on alert last week. The illegal regime of Transnistria, which is not recognised by any democracy in the world, broke off the 5+2 talks.
We should express our concern about the human rights situation in Transnistria, where people do not have the right to hold democratic elections, where harassment, repression and intimidation of the independent media, human rights defenders, NGOs and opponents to the self-proclaimed regime is common practice. In addition, we should express our support for the Moldovan and Ukrainian authorities working to stabilise the situation in the region and free it from corruption, smuggling, etc.
I call on the Commission and the Council to support the Moldovan authorities in their democratic reform process and use all diplomatic means available to solve the Transnistria conflict.
– Commissioner, the so-called Moldovan Republic of Transnistria, which covers one fifth of the territory of the independent state of Moldova and the majority of its industry, is being recognised as a state despite international opposition. I urge you to pay attention to the violations of human rights, media restrictions and the populist-authoritarian system in Transnistria, which flies the flag of the former Soviet Republic of Moldova.
Non-governmental organisations are having particular problems functioning in Transnistria. The new political initiative of President Igor Smirnov and the international youth corporation Proryv is modelled on Nashi, the pro-Putin youth movement in Russia. Proryv is an extreme populist organisation whose aim is not to allow democratic changes in Transnistria. Its ideology is based on a Soviet/Slavophile ideology of pro-Russian nationalism. Proryv is associated with the Transnistrian section of Vladimir Zhirinovsky’s Russian party, and collaborates closely with the Eurasian Russian movement.
The European Union must take a closer interest in the situation in Transnistria from the viewpoint of human rights and democratic development in this part of Europe.
– Mr President, today we have talked a great deal about Belarus, and I should like to speak out in defence of the country.
It is untrue that Belarus is the least democratic country in Europe. The leader of this black list is the so-called Moldovan Republic of Transnistria. Nobody in the world recognises this country other than Russia, a country which does not recognise human and civil rights. Evidence of this includes the political prisoners being held and the attacks on non-governmental organisations, which the press has described as parasites. This situation does not prevail in the Republic of Moldova either, but we welcome that country’s efforts to move towards full democracy and, in time, the European Union.
The conflict between Transnistria and Moldova is proceeding in the shadow of Russian interests. Russia appears to be stoking the flames of the conflict, and this aspect cannot be ignored. The Moldovan President, the Communist Mr Voronin, talks of the demilitarisation, democratisation and decriminalisation of Transnistria. For its part, the official newspaper of the regime of Transnistria’s President Smirnov is advocating the of Moldova and calling for help to democratise the country, or in other words to rid the Republic of Moldova of the Communists and their leader. This may be laughable, but it stops being funny when human rights are violated and people are locked up in prison. That is when the joke turns sour.
Mr President, the only reason why the territory of present-day Moldova will not be joining the European Union next year or the year after is that the country was forcibly detached from Romania under the Hitler-Stalin pact. We should not forget that piece of history. It is a deeply European country and we must make intense efforts to bring about three things. Firstly, the dismantling of the criminal and militaristic structure in Transnistria by peaceful means. Thank God, Hitler was defeated and had to surrender his spoils. Stalin’s spoils were not released until 1991, and there are still forces in Moscow today that are keeping this dangerous structure alive.
The second major task is the democratisation of Moldova with the rule of law and minority rights, and the third major task we have is the fight against cross-border crime. I am very grateful here to our fellow Member Albert Deß as the representative of a border region of Upper Palatinate, who is vehement in urging us to fight, jointly as a European Union, against trafficking in drugs, human beings and arms, which originates with this criminal structure in Transnistria; that is in the interests of this beautiful country on the eastern edge of Central Europe, which needs to be integrated because otherwise it will fester like a wound between Romania, which is soon to be a Member State, and Ukraine, with which we have entered into a more intensive partnership since the orange revolution there. The process of democratisation in this region that is so important for our own destiny will only succeed if this militaristic, tyrannical structure finally makes way for a democracy based on the rule of law.
This is our duty as the European Parliament, and I am therefore grateful to Mr Sonik and others for getting this debate held. The European Parliament must send out clear signals here.
. Mr President, let me first answer a few of the political questions, then also say a word about Belarus. I will also be very happy to respond to Mrs Schroedter before talking about the real substance of today’s debate: human rights.
First, on the political issue, Moldova is a country in the European Neighbourhood Policy and we are trying, through that policy, to bring Moldova closer to the European Union and – I point this out to Mr Posselt – slowly democratise it, although a lot still has to be done. However, this is the way forward. For that purpose, it is also very important to cut the illegal trafficking of goods, people, arms, perhaps also drugs, and to cut criminal activities.
I thank all those who have mentioned a border mission. The European Union has introduced a border mission very recently in Transnistria, between Moldova and Ukraine. We have to thank Ukrainian President Yushchenko who, when he came to power, really started this initiative and has taken it up together with President Voronin. With my colleagues the Foreign Ministers of Ukraine and Moldova, we have succeeded in putting this in place. I think it works quite well, by the way, under a Hungarian leader in this region. Its real objective, in my view, is to cut illegal trafficking. That is not always easy, but in the long run it will reach its goal.
You all spoke about the Transnistrian conflict and how we can resolve it. Indeed, the OSCE has been trying to do everything to help and the European Union is more and more involved too. By the way, we have achieved some progress because the Russians did in fact accept the ‘five plus two’ talks to which we, the European Union, together with the United States of America, have been invited as observers in order to find a settlement.
It is true that Russian troops have not yet been withdrawn, as had been foreseen at the OSCE in Istanbul, and this still has to take place. Of course, the question is, what will replace them? First, all things political have to continue, although, unfortunately as someone said, Transnistria did in fact walk out of the talks before. Therefore, a lot still remains to be done.
Now I come to Belarus and, with your permission, I will continue in German.
Mrs Schroedter, I believe to begin with I was completely misinterpreted here. The journalist who was sitting in our room at the press conference in Brussels asked me as Commissioner whether we as the European Commission were sending an EU election observation mission to Belarus. I said: ‘No, the observation is being done by the OSCE/ODIHR’. You know that is the case. I then added that the parliamentarians were not part of an official EU mission, because we do not have one. That was completely misinterpreted. Please accept that again as my explanation. I am glad you raised the matter because it has allowed me to clear it up.
I not only wrote a letter to Mr Klich yesterday, I also spoke to him; he understood completely. I have also already issued a statement today on Belarus, where I am of course following events in the run-up to the elections, in which I also said how much I regret that the parliamentarians were denied admission by refusing them visas; they are of course always welcome here, that goes without saying and you ought to know that, since I am so much in favour of EU observer missions and am doing something for them to actually strengthen them.
I am coming to my third point, which concerns today’s debate on the resolutions on breaches of human rights in Moldova.
The motion for a resolution draws attention to the failures of the judicial system to secure fair trials. I should note that in 2005 Moldova adopted three laws which significantly strengthened the independence of the judiciary. So far as the Pasat case – the case of the former Defence Minister – is concerned, the Commission has raised the problems surrounding this case several times. I am in direct contact with Mr Stratan, the Moldovan Foreign Minister. I have just written a letter to President Voronin on this issue, in order to have transparency and not to delay Mr Pasat’s appeal.
Democracy, the rule of law and human rights will feature very prominently at the forthcoming Cooperation Council meeting with Moldova.
Today’s debate puts special emphasis on human rights in Transnistria. However, as you all know, because of its status as a self-proclaimed independent republic, we have only limited insight concerning developments in Transnistria. However, it is clear that there are very significant problems. In summer 2004, for instance, the Transnistrian authorities forcibly closed six schools that taught the Moldovan language using the Latin script. We are pleased to see that negotiations between Moldovan and Transnistrian officials on the issue of these Latin-script schools restarted in February after a hiatus of seven months. The Commission will follow the development of these negotiations very carefully.
Let me say a few words about the Ilascu case, which remains a very serious example of the violation of human rights. Since Moldova is unable to intervene in Transnistria, we raise the issue with Russia whenever the opportunity arises. The last occasion was about two weeks ago in Vienna at the Troika of Foreign Ministers, when I met Foreign Minister Lavrov. The recent reports that Andrei Ivantoc, one of the two prisoners, has begun a hunger strike underline the need for the immediate release of both prisoners. We have to apply pressure to make that happen.
The Commission is working with all the partner countries, including Russia, Ukraine and Moldova, in order to achieve a withdrawal of the Russian troops, the demilitarisation of Transnistria, the democratisation of Moldova – including Transnistria – and the establishment of effective and legal control of Transnistria by Moldova proper.
The debate is closed.
The vote will take place at 5 p.m.
The next item is the debate on six motions for resolutions on Kazakhstan(1).
.  On 13 February, the well-known Kazakh politician and opposition leader A. Sarsenbayev was brutally murdered in Almaty, along with his driver and bodyguard. Not long ago, another opposition leader Z. Nurkadilov was found with three gunshot wounds after he accused the government of corruption and of being responsible for the killing of the freelance journalist Sharipzhanov. The official version of the investigation suicide. As one of the most advanced states in the region, Kazakhstan is trying to include itself among the democratic states of the world. Moreover, it aims to chair the OSCE from 2009. An organisation which has to ensure democracy and stability within the Community and beyond its borders. An organisation which in December acknowledged that the presidential elections in Kazakhstan did not comply with international requirements. We recognise that Kazakhstan's economy is growing rapidly. Kazakhstan is a very important trade partner for the Community, but colleagues, we are not just an economic union, but also a union of values. In foreign policy, we cannot pursue narrow economic interests and under no circumstances can we allow the violation of human rights. President N. Nazarbayev openly admits that in the past there was no democracy in his country and says that we cannot expect it to appear overnight. This is an attempt to assure us that there can be a controlled democracy in Kazakhstan, but essentially, it is a desire to justify an authoritarian regime from the Soviet period. Mr President, we all know that democracy either exists or does not exist. It cannot be controlled or partial.
. Mr President, we would not have held this debate this afternoon. It is not that we do not care about Kazakhstan or that we think that nothing is wrong there; of course, we worry, but in the last term of office, this House accepted a strict resolution on Kazakhstan, one which both this Parliament and the Government of Kazakhstan took seriously at the time. It has led to the admission of more political parties and has, in any event, resulted in a step forward in the freedom of the press.
We worry again today, but what is striking now compared to the previous resolution on the situation in Kazakhstan, is the fact that the government, the President, is at least trying to introduce transparency, in the sense that in relation to killings, or matters that can be called into question, there is in any event every opportunity for foreign observers to watch what is happening.
One thing is for sure. Something is brewing in Kazakhstan, that is true, but that does mean that you cannot assess the situation in the right manner, and we think that in that light, this resolution is premature at the moment. Another reason is that whilst we do not think that everything is wonderful, we do see for the first time that in sensitive areas, where people may have been killed and people have definitely been killed, although the circumstances or perpetrators are unknown, there is a willingness to show what is happening, how the process is drawing to a close. It is these points we should like to highlight in order to strengthen the relationship that we in the European Union have with Kazakhstan.
The Group of the European People’s Party (Christian Democrats) and European Democrats propose, then, that we should make use of the cooperation between the parliamentary delegations. The parliamentary delegation from Kazakhstan will be visiting Brussels in May, during which we will have an opportunity to discuss all these issues as fellow-parliamentarians. We in the PPE-DE Group would like to see some progress in relation to the countries in Central Asia. As for Kazakhstan, we must clearly debate the topic of partnership to find out whether we can team up in those areas in which we cooperate well.
In a nutshell, we are concerned about Kazakhstan. While we are not always impressed by democracy in that country, we can see at this very moment that there is more transparency, that something is brewing, that there is much uncertainty. I should in any event like to congratulate the Commissioner on the sound information we have received from her representative in Almaty on this score, which we greatly appreciated.
As far as the vote is concerned, although we have contributed to this resolution, for not doing so is excluding ourselves from the game in hand, we did apply for five split votes, the outcome of which will determine whether we will back this resolution or not. In short, although we have concerns, we would like to talk these over with our Kazakh colleagues on amicable terms to see whether we can take a few steps forward in relation to democracy.
Mr President, just a brief word. This lunchtime, Mrs Pleštinská said that people are putting candles in their windows in Slovakia and many other countries today as a sign of solidarity with the opposition and the freedom movement in Belarus. To avoid setting off the fire alarms, we have only brought a small symbolic candle into plenary, which is burning at Mrs Pleštinská’s place, but it is intended to make clear the strength of our ties with the freedom movement in Belarus.
In reaffirming our support for the initiative, I must point out that, in accordance with the Rules of Procedure, it is strictly forbidden to bring any incandescent or burning object into the Chamber, and so I kindly ask our fellow Member to extinguish it. Thank you.
– Mr President, the political opposition in Kazakhstan is protesting against the murder of Altynbek Sarsenbayev, the former minister and ambassador who joined the opposition in 2003 and started criticising the political system under President Nursultan Nazarbayev. On 26 February this year in Almaty around 1 500 people took part in a demonstration, and 43-year-old Sarsenbayev’s body was found with gunshot wounds to the shoulders and the head beside the bodies of his bodyguard and driver. The National Security Committee officers suspected of the killing have been arrested, and the head of the National Security Committee, Nartay Dutbayev, has resigned.
I would also like to point out that the organisation Reporters without Borders has accused the Kazakh authorities of Internet censorship and restricting freedom of expression in traditional media. On 15 December last year, the security forces searched the offices of the weekly after it published a letter signed by the head of the Election Commission stating that electoral fraud had taken place to some extent in the 4 December presidential elections. Furthermore, on 20 December the weekly was closed by a decision of the court in Almaty after being accused of libel against President Nazarbayev.
. – Mr President, the collapse of the Soviet Union has not proved to be a guarantee for democracy – quite the opposite, in fact. Some politicians with Communist pasts may have abandoned their ideology, but are for that very reason now even less hindered than before in their manoeuvring to remain in power for the long haul or to transfer state power to their offspring. One of those sleights of hand is to extend the term in office of presidents in power by ten years or even to the end of his life by means of a referendum without the option of putting forward one or two rival candidates.
Another technique is to eliminate serious opponents by locking them up on the basis of false accusations, getting them killed in car accidents or having them simply disappear. In Ukraine, Georgia and Kyrgyzstan, widely-supported popular uprisings against regimes of that kind have been successful, but it remains to be seen whether those countries will be better off in the long term. So far in Belarus, Uzbekistan, Turkmenistan and the much larger Kazakhstan, those in power have managed to break any opposition. Some have been able to use their role in the supply of energy to buy themselves powerful foreign friends.
For a long time, Kazakhstan was mainly a dry and sparsely populated area where, in the middle of a small population speaking a Turkic language, Russian colonisation took place in areas where industry or mining appeared possible or where an experimental space rocket base could be set up. Meanwhile, a new capital has been created, far from the large city of Almaty, and the influence of the Russian inhabitants is being reduced considerably.
Kazakhstan is a large, sparsely populated country, with two large population groups and the remainder consisting of minorities banished to that country from the Russian empire, and its future is extremely precarious. In our relations with it, the resolution is right to insist on due account being given not only to economic relations, but also, and above all, to political prisoners, scope for opposition, democratic decision-making and human rights.
Mr President, not everything is pitch-black in Kazakhstan. Compared with a number of other countries in the region, positive things too are happening, for example the moratorium on the death penalty and the prosecution of policemen accused of torture. The latest development is, however, that, paradoxically, when the opposition is growing and becoming stronger, so too is the oppression directed against it. These two murders have exacerbated the situation.
The OSCE said that the election did not proceed correctly. In reality, it was quite unnecessary to rig the election, because, according to all the opinion polls, Mr Nazarbayev would still have won it. Given the media situation in Kazakhstan, these developments are not perhaps so odd. A climate of fear also prevails. Governors did not dare report the worst voting figures and did not hesitate to season them with a few extra votes out of a fear of seeing their positions, financial or otherwise, undermined. We cannot have such a climate in a democracy, and we must be on our guard.
In reality, the European Parliament is not demanding a lot: only that Kazakhstan obey its own constitution and that court decisions be required in connection, for example, with arrests. In paragraph three, we state that we want international observers to monitor the murder investigation. The FBI has been invited to take part in the investigations of the murders, and we should ensure that other international bodies too be allowed to study information concerning these crimes so that we have some grasp, and clarification of, the investigation.
– Mr President, Kazakhstan is an important country with a great history, and one of the largest countries in Europe – yes, Europe, because about 150 000 km2 of its territory is within the geographical borders of our continent. It is a country where, to this day, thousands of my Polish compatriots live, having been exiled there at the time of the Stalin regime. Historically and politically, however, it is obvious that Kazakhstan belongs to Central Asia. It is also a post-communist and post-Soviet country. We have to take this history into account and remember that the word ‘democracy’ is not always understood there in the same way as it is here in the countries of Europe, with their centuries of democratic tradition.
I was one of the European Parliament’s observers in Kazakhstan during the presidential elections. The country is by no means a model of democracy, but in fairness it must be said that the authorities there are doing a great deal to democratise public life and, above all, to bring the country closer to Western values and to modernise it. This is something we should appreciate, and we should offer prudent support for this process.
The motion for a resolution under debate deserves support insofar as it demands an investigation into the death of Mr Sarsenbayev, the opposition politician, but it also has some elements that are an expression of unjustified suspicion. Politicians are killed in many countries in assassination attempts or accidents, without the cause always being political intrigue. For this reason I appeal for moderation in the contents of the resolution, and for several of the proposed amendments to be adopted.
. Mr President, I, like all my MEP colleagues, am horrified by the brutal murder of opposition leader Altynbek Sarsenbayev on 13 February. I welcome the fact that President Nazarbayev has called in the FBI to track down the culprits, and his statement of 21 February on punishing the perpetrators. I am also encouraged by the recent arrest of five suspects. Of course there are still concerns regarding democracy and human rights in Kazakhstan. We in the EU are rightly concerned about any instability in this key strategic central Asian Republic, which is anxious not to get too close to Russia or China, but to get closer to us in the EU.
As the rapporteur for the European Neighbourhood Policy, I have suggested including Kazakhstan in that policy. This follows a tradition in which it was the European Parliament that first raised the question of such a status for the three Caucasus republics, which was duly granted by the Council in due course. Kazakhstan has a westward extension, which makes a strong case geographically for its European Neighbourhood status. It also has a strong secular tradition inherited from its Soviet past, with a very large European Christian minority living in harmony with the indigenous Kazakh Muslim people.
Of strategic importance to the EU are its vast oil and gas reserves, which it is anxious to sell to the EU without depending entirely on Russian pipelines to transport its natural resources. Moreover, the Kazakh Diversification Policy includes plans to liquefy its natural gas for export via the trans-Caspian route.
In this context, and less appreciated, is the vast potential supply of Kazakh yellow cake uranium from mines coming onstream, which will be vital to supplying the EU’s future nuclear energy needs. The EU must extend every help to this vast, under-populated, geopolitically key country and we in the PPE-DE Group will not support the biased joint text unless our amendments are carried.
Mr President, allow me to speak in my own language.
It worries me to hear a speech like the one that has just been made. I worry that, because the West and the United States have an interest in Kazakhstan – mainly because it is rich in minerals and an ally in the war against terrorism - its government might feel able to do certain things with impunity. This is something we should be on our guard against. Some time ago, Kazakhstan applied to become a member of the Council of Europe, and I went on a mission there. It is true that, geographically, part of Kazakhstan is in Europe, but everybody knows that this country still has a lot to learn in terms of acquiring democratic credentials. It is clear, moreover, that, in recent times, the political climate has deteriorated. We know that, over a period of three months, two opposition politicians have been killed and that human rights are in one way or another being denied. We should not therefore allow Kazakhstan’s wealth and the fact that the country is an ally against terrorism to delude us into thinking that there need be no controls whatsoever on its conduct.
Mr President, Commissioner, up until now Kazakh President Nasarbayev has acted according to the old proverb ‘keep your friends close and your enemies even closer’ and tried to include them in his regime. Although he spent a week at a spa in my home province of Carinthia only recently, evidently to recover his strength, he seems to be enjoying less and less success with this, because criticism of him is growing, as you know.
It may be no coincidence that, as we have heard, two opposition politicians died in mysterious circumstances after revealing dishonest machinations by the presidential clan. In my opinion, it really is essential that these murders be investigated transparently by independent parties.
Progressive as Kazakhstan may be in its economic development – not least because of its many mineral resources – we are all agreed that it is equally halting when it comes to democracy. There were complaints of vote rigging in last December’s presidential elections, and the daughter of the president elected under such dubious circumstances is known to be the director of the largest television station, her husband head of the tax authority. Some parties are being refused registration and activists are known to be persecuted. So it is not surprising if the murdered man’s mourners are punished.
When it is so doubtful that Kazakhstan is capable of behaving like a democracy, it cannot be allowed to take the chairmanship of the OSCE in 2009 as it wishes. The EU must in my opinion stand strongly against that. It is perhaps also worth considering following the US lead and making financial and economic assistance more dependent on progress being made in the areas of democracy and civil and human rights.
Mr President, it is now a month since the prominent politician Sarsenbayev was brutally murdered, and I believe now is the right time to hold an urgent debate here on the situation in Kazakhstan. Two prominent opposition politicians have been murdered in the space of three months and the political climate has greatly deteriorated.
We call on the Kazakh authorities to allow a full, independent and transparent investigation into the circumstances of the deaths and to allow the presence of international observers.
Politically motivated murders are only the tip of the iceberg. Internet censorship has been mentioned and pressure on opposition politicians and journalists has increased over all. We condemn the detention of the people taking part in a peaceful gathering to mark the death of Altynbek Sarsenbayev and call on the Kazakh Government to comply with its obligations under the Partnership and Cooperation Agreement and in particular to ensure respect for democracy and human rights.
. Mr President, there is much to say about Kazakhstan. On the one hand, Kazakhstan is and should be a key partner for promoting stability and regional cooperation in Central Asia. Indeed, it is the most important of these countries and it is also rich in energy supplies and therefore it is being courted by many countries today.
Let us analyse President Nazarbayev’s State of the Nation address on 1 March. It was very comprehensive on economic development. However, it was not very detailed on the programme of democratic reforms, despite promises of a programme of democratic changes and promises to the international community. The concept of ‘managed democracy’ was reconfirmed; in fact, it was reinforced.
Let me say a few words about the positive side and the negative side, because we have to see both sides. On a positive note, I would like to welcome Kazakhstan’s ratification of the International Covenant on Civil and Political Rights and the International Covenant on Economic, Social and Cultural Rights in January this year. This is a good step. We also hope that Kazakhstan will now take steps to ratify the optional protocols allowing individual complaints. The continuing moratorium on the death penalty is also a step in the right direction.
On the negative side, and as regards issues we should criticise, what has happened to the leading political opposition leader Mr Sarsenbayev is of the utmost concern to us. His murder points towards a very dangerous trend of criminalisation in Kazakh politics. In the absence of clear constitutional mechanisms guaranteeing a peaceful transfer of executive power in Kazakhstan, this development is clearly worrying. We have therefore urged the authorities to ensure complete transparency in the investigation process. I am pleased that the FBI can go there, but some Europeans should be there as well. We are also following very closely the investigation into the murder of Oksana Nikitina, the daughter of another prominent member of the opposition. I have also been very troubled by reports on harassment of opposition figures following two peaceful memorial marches in Almaty, held after Mr Sarsenbayev’s funeral. Some of you have alluded to that.
I would also like to mention the two essential issues of media freedom and restrictions on civil society. We are concerned at reports of numerous instances of harassment of journalists and actions taken against five newspapers and one opposition website. The new law on national security, adopted in July 2005, also permits undue restrictions on civil society and NGO activities.
We have welcomed, on the one hand, improvements noted by the OSCE/ODIHR in the administration of the December 2005 presidential election – a few of you were there to observe them. However, we also regret that the election did not meet a number of OSCE commitments and that no action was taken to amend the legislative framework in line with OSCE/ODIHR recommendations. We will certainly want to continue to monitor the investigations about alleged malpractices.
One lingering core concern is political freedom. For the sake of its internal stability, Kazakhstan needs a political opposition and it is urgent for the authorities to legalise political opposition parties and open a real dialogue with them, for example through the state commission on democratisation, which is to be established soon and chaired by President Nazarbayev. In particular I think that the Kazakh authorities will reconsider their refusal to register the opposition political parties Alga and True Ak Zhol.
I would very much welcome it if you form a parliamentary delegation and if you reinforce your cooperation with delegations from Kazakhstan. It is another very important channel to give them clear messages and it is also an opportunity. Let us not prejudge a decision on Kazakhstan’s bid for the chairmanship of the OSCE in 2009. Perhaps it might provide Kazakhstan with an important challenge in achieving higher standards of democracy.
Finally, we are also concerned about reports of numerous instances of harassment of journalists and actions taken against five newspapers and one opposition website. The new law on national security that was adopted in July last year also permits undue restrictions on civil society and NGO activities. I think therefore that this is a country with which we have to engage very strongly but at the same time we have to deliver firm messages.
The debate is closed.
The vote will take place at 5 p.m.
The next item is the debate on six motions for resolutions on impunity in Africa and in particular the case of Hissène Habré(1).
. Mr President, many opportunities are currently opening up in Africa to come to terms with what is often a blood-stained past.
Nevertheless, moving towards peace requires that impunity be combated unequivocally and this means, in turn, that the truth must come to light, however painful that may be, and justice must be done. The trials of Pinochet or Milosevic, though imperfect and sadly incomplete, are clear indications of the direction things should take in Africa as well. Names such as Charles Taylor, Mengistu Haile Mariam and Hissène Habré, amongst others, must be added to the list of ex-dictators who must answer to national and international justice.
There are already various mechanisms for calling people to account by means of ad hoc tribunals for the perpetrators of crimes and atrocities, such as those that exist in relation to Rwanda or Sierra Leone, for example. Unfortunately, however, a lack of resources, and in some cases of political will and of capacity, mean that these tribunals are often inefficient and insufficient.
Combating impunity is undoubtedly one of the pillars of the Union's policy in the field of human rights. We must therefore remember that, without an International Criminal Court to establish individual responsibility as a mechanism for applying the law, acts of genocide and flagrant violations of human rights will often go unpunished.
We would therefore urge the States of the African Union that have yet to ratify the Rome Statute, to do so and to set up an action plan for its effective application as soon as possible.
It would be presumptuous − and that is not my intention − for Europe to lecture Africa, when we too have many open or unresolved cases of impunity or insufficient justice in relation to ex-dictators. But I do firmly believe that this is a task that must be tackled in a universal manner, jointly by Europe and Africa.
Without truth, without justice and without reparations for the victims, peace can be no more than a dream, but combating impunity may help us to one day make that dream a reality.
. Mr President, Commissioner, the case of the former dictator of Chad, Hissène Habré, should not be viewed in isolation but must be considered in the African context, because impunity of former despots is still widespread in Africa. I need only remind you of Charles Taylor from Liberia or Mengistu Haile Mariam from Ethiopia. African Dictators have ruled with extreme violence, suppressed their own people and maintained their positions of power through torture, murder and tyranny. What all of them also have in common is that they have found refuge in other African countries unpunished and have nowhere been called to account.
That is the very thing we can no longer accept, however, because the victims and their families have been fighting for a long time for a trial at which the despots will have to face up to their responsibility. I therefore very much welcome the great amount of progress that has been made in the case of Hissène Habré. In September 2005, a Belgian judge issued an international arrest warrant, as a result of which Hissène Habré was placed under house arrest in Senegal in November.
Senegal has stressed, however, that Hissène Habré should be brought before an African court and that the African Union should decide about it. At its last meeting in January, the African Union set up a committee, which will report in July on what such a court should look like.
Mr President, Commissioner, I believe there are several possible ways of bringing Hissène Habré to court. The most realistic is his extradition to Belgium, since he could quickly be examined by a fair court in Europe. The International Criminal Court might also take on the case. An ad hoc African court, on the other hand, will require a tremendous amount of political will and is probably scarcely possible without an enormous amount of money, time and administrative effort.
It is now up to the African Union to make every effort to ensure that the case of Hissène Habré is finally brought to a conclusion before a court. If, on the other hand, extradition to Belgium is ruled out, then the African Union will have to put forward a precise plan as to how an African court can deal with the matter as quickly as possible.
I would be pleased if a precedent were set here and Hissène Habré were brought to court. The many victims demand it.
. – Mr President, we in Europe are dismayed that survivors of the genocide orchestrated by Slobodan Milosevic could not see him convicted in the Hague.
In Africa, the victims of governments that violate human rights and of war criminals have the right to justice and are seeking justice. Their names are: Hissène Habré, Charles Taylor, Mengistu Haile Mariam and Robert Mugabe.
A few days ago in the Committee on Human Rights, we heard a lawyer from Chad underline this in relation to the dictator Hissène Habré, who has lived in exile in Senegal for a number of years. The lawyer advocated his extradition to Belgium, where a court is seeking him at the request of the victims. She also explained that extradition is needed because in the context of the African Union, there are unfortunately no mechanisms yet in place, nor is there the political will, to try this criminal, who was responsible for the political assassinations of over 40 000 of his compatriots and the detention and torture of many more. She went on to say that the Senegalese authorities referring the matter to the African Union was intended not to facilitate justice and to preserve African dignity, but to block justice and to cause further offence to the victims seeking to bring Hissène Habré to justice.
Mr President, Commissioner, I was recently in Senegal, where I spoke to human rights activists, members of the Senegalese Parliament and journalists. All confirmed the same impression, unfortunately: The EU has responsibilities in Africa and this is why we have adopted this resolution today. Hopefully, as a result, Portuguese politicians will use their influence and seek an end to impunity for all of these criminals in Africa.
. – Mr President, African states do not owe their origins to the African people themselves, but to European colonisation. Their boundaries were drawn by foreigners and sliced through population groups who wanted to stay together, while people were lumped together who had very little in common in terms of history, culture, language and religion. It is impossible for those people to see the authorities as something that is their own.
In practice, this translates into a serious barrier to democracy. In those situations, there is a great deal of scope for people who, by violent means, favour one population group while suppressing another. Only by horrific means can they keep their unstable states together. Under those circumstances, it is only violent profiteers who manage to hold onto state power for any length of time. Situations of this kind can be found in all parts of Africa, but particularly where Arabic-Islamic and non-Islamic population groups have been combined in one country. Everyone is now familiar with the tragedies, permanent civil wars and streams of refugees that have cursed Sudan.
We adopted a resolution on its neighbour Chad only yesterday. Hissène Habré was once the leader of that desert country, and was automatically accepted by the outside world, holding on to power in part of it until 1990, when he was forced to escape to Senegal. Even after his departure, there is no room for political opposition, the people are starving and terrorised by armed gangs, while neighbouring countries try to gain control over part of the territory. Charles Taylor fled from Liberia to Nigeria; Mengistu Haile Mariam fled from Ethiopia, and now lives in Zimbabwe, and for such as these, sentences imposed by a court of law might be appropriate. They might even deter future African politicians from developing into violent dictators.
The situation in Rwanda is not completely comparable. Some see the present dominance of the Tutsi minority as fair punishment for the Hutu majority’s attempt at driving out and massacring their age-old oppressors. The long-term continuation of the present situation – for indeed we must take into account the possibility of this situation continuing for the foreseeable future – continues to feed an age-long feeling of mutual hatred. That is why we should not lump all the countries together, but instead give due attention to the atrocities that have been committed in them.
. Mr President, the fight against impunity should be one of the cornerstones of the Union’s policy in the field of human rights. That principle applies only too well to Africa, in parts of which numerous horrific human rights abuses have occurred, sometimes on a massive scale. Unfortunately, however, the perpetrators of these crimes have rarely been brought to justice and the victims are very frequently denied any form of effective remedy.
It is imperative that infamous people like Charles Taylor, Colonel Mengistu and Chad’s devious exiled former President Hissène Habré face trial in an internationally recognised court of law in respect of the atrocities and crimes against humanity they have allegedly carried out.
It is truly shameful and distinctly disgraceful for the governments of countries like Zimbabwe, Nigeria and Senegal to continue to be an obstacle to the course of justice by providing a safe refuge to such alleged criminals. It is my view that if these governments ignore what this resolution calls for, then the EU, in conjunction with the international community, must consider taking more drastic, peaceful action to force a proper remedy.
. Mr President, today we are discussing impunity in Africa and it has already been said how important the institution of the International Criminal Court is. But we are also specifically discussing the case of the former dictator of Chad. Habré ruled Chad from 1982 to 1990, and his one-party system was marked by severe violations of human rights and large-scale campaigns of violence against his own people. The US and France backed Habré for a long time, because they saw his regime as a bulwark against Gaddafi. During Ronald Reagan’s period of office, Habré received massive military aid as well as paramilitary aid through the CIA.
That also has to be said. It is not simply that we should not be teaching other continents lessons; we must also be clear in our minds that for many years major Western countries gave their backing wherever bloody dictators were in power. The question now is how to end Habré’s impunity. I welcome the search for an African solution. If that fails, Habré should be handed over to the Belgian authorities to put an end to the impunity of a bloody dictator.
Mr President, today’s debate on human rights violations relates to the impunity of various former heads of African states accused of dictatorship and of barbaric methods of rule.
The matter raised in Parliament’s resolution relates specifically to the former President of the Republic of Chad, Hissène Habré, who is responsible for 40 000 political murders and 200 000 cases of torture. However, the resolution also names other dictators from Libya and Ethiopia, and examples cited include the conflicts in Sierra Leone, Rwanda and the Democratic Republic of Congo, where three million people have died during the six-year conflict.
An analysis of the political situation in Africa leads one to ask questions about the causes of the conflicts between African ruling elites and the masses of their compatriots who are subjected to such inhuman treatment. It should be remembered that the composition and role of the African elites were largely determined by the colonial powers, as were any changes to these elites. As in the majority of colonised societies, in Africa too the elites were formed under the influence of European models and Communist interference, which was decisive in shaping the administrative and intellectual character of the elites who came to power. The colonial powers, focusing on the exploitation of manpower and the export of raw materials, deliberately restricted political activity together with the development of these countries’ economies. At the same time, the elites who were given access to education at European and American universities adopted a style of rule in which vast budgetary resources were allocated not only to the military, to swelling the ranks of the administration, to trips abroad and to delegations, but also to civil servants’ salaries, ostentatious lifestyles, luxury houses and cars, or in other words to models of life that were far removed from the conditions in which the majority of starving Africans lived. Economic dependence was aggravated by the fact that key industries were run by foreign capital, and that these were also environmentally harmful. The ongoing economic drain of Africa has been perpetuated by unequal economic exchange, and instead of development opportunities, the policy pursued has been one of systematically indebting the poor countries.
We support a resolution which calls for criminal rulers to be made accountable, but it is a matter of greater urgency to improve the overall situation of the African population in such a way as to secure sustainable development, which the aforementioned conditions make difficult to implement.
. Mr President, we are very pleased that there has been a discussion on impunity. The Commission is committed to fighting impunity by all means at its disposal, be they political or financial.
At the international level, as you know, we have consistently expressed strong support for the International Criminal Court through both our common position and our action plan. In addition, the European Union, through its Member States, is the largest contributor to the ICC and its budget. The Court’s credibility and chances of working effectively are largely dependent on the international community’s general acceptance of it. That is why we are really working towards making the Court truly universal by encouraging as many countries as possible to ratify the Rome Statute. I am particularly happy that the European Union and the 77 ACP countries agreed to include in the revised Cotonou Agreement a commitment to take steps to ratify and implement the Statute. This is a good step forward.
In July 2004, the International Criminal Court’s prosecutor opened investigations into crimes allegedly committed in the Democratic Republic of the Congo and in Uganda after 2002. These notifications, followed by arrest warrants in Uganda, are clear indications of the contribution that the ICC can and will make to the fight against impunity on the African continent. In addition, in March 2005 the UN Security Council – after much lobbying from the EU and other players – adopted a resolution referring the situation in Darfur to the ICC.
It is unfortunate that it was not possible to resolve the case of Hissène Habré in Senegal, but I welcome the African Union’s decision of January 2006 to set up a Committee of Eminent African Jurists to consider the case further. The committee appears to have quite a strong mandate. Of particular note is its adherence to ‘the principles of total rejection of impunity’.
I hope that a solution that meets the requirements of justice is reached soon. In addition to the case of Hissène Habré, a pragmatic way forward must be found – as some of you have said – to bring to justice Charles Taylor, who is currently in exile in Nigeria.
In terms of funding, we are contributing to the international criminal tribunals of Sierra Leone and Rwanda. In addition, a large project is being prepared for the Democratic Republic of the Congo, which will seek to underpin our work in the ICC.
Finally, states have a duty under international law to try or to extradite those charged with international crimes, such as crimes against humanity, war crimes and genocide. It is primarily, therefore, a matter for the Heads of State concerned to ensure that this happens in the cases of Hissène Habré, Charles Taylor and Mengistu Haile Mariam. The importance of the role of the International Criminal Court comes into play when states refuse to observe their duties in this regard. That is why it is so important that the European Union should continue to support the universal ratification and implementation of the Rome Statute.
The debate is closed.
The vote will take place immediately.
– Impunity is the greatest enemy of justice. Nameless crimes, crimes that go uncondemned, criminals living with a sense of impunity, and often even in luxury, all lead to the trivialisation of death and human suffering. The peoples of Africa have suffered a great deal under their rulers. It is our duty to help them, and to help them not only in terms of material aid, but also in terms of aid associated with higher values, such as a sense of justice. Modernisation has meant that evil people can cause others greater harm. Modernisation should also mean quicker and more effective justice for those who blatantly abuse their power. Immunity and privileges were designed to protect people from abuse by the authorities, and not to protect those who abuse power.
Forgiveness can come from high moral authorities, but there is no real forgiveness without repentance. Unfortunately, those criminals who do not have a sense of individual responsibility, and do not recognise the right of others to condemn their actions, are rarely mature enough for feelings such as repentance. We must therefore support any actions that will force them to answer the questions: why did they kill, why did they rape, why did they torture? It is not a question of revenge, but of restoring a balance between what is evil and what is good. Without a fundamental balance like this, the future of humanity will be under persistent threat, and not only in Africa.
The next item is the vote.
. Mr President, I have an oral amendment. I should like to change the wording of ‘whereas on 12 November 2005 another opposition leader, Nurkadilov Zamanbek, ’ to ‘’. That reads better in the Dutch and English translations, so that is my proposal.
That concludes the vote.
I declare the session of the European Parliament adjourned.